Exhibit 10.1
Execution Copy
 
Revolving Credit Facility
CREDIT AGREEMENT
Dated as of September 20, 2010
among
ENERGY TRANSFER EQUITY, L.P.,
as the Borrower,
CREDIT SUISSE AG,
as Administrative Agent and Collateral Agent,
and
The Other Lenders Party Hereto
CREDIT SUISSE SECURITIES (USA) LLC,
as
Sole Lead Arranger and Sole Bookrunner
$200,000,000 Five Year Revolving Credit Facility
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section         Page   ARTICLE I. DEFINITIONS AND ACCOUNTING
TERMS     1     1.01    
Defined Terms
    1     1.02    
Other Interpretive Provisions
    28     1.03    
Accounting Terms
    29     1.04    
Rounding
    29     1.05    
Times of Day
    29     1.06    
Letter of Credit Amounts
    29          
 
        ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS     30     2.01    
Loans
    30     2.02    
Swingline Loans
    30     2.03    
Requests for New Loans
    31     2.04    
Continuations and Conversions of Existing Loans
    32     2.05    
Use of Proceeds
    33     2.06    
Prepayments of Loans
    34     2.07    
Letters of Credit
    35     2.08    
Requesting Letters of Credit
    35     2.09    
Reimbursement and Participations
    36     2.10    
No Duty to Inquire
    38     2.11    
LC Collateral
    39     2.12    
Interest Rates and Fees
    40     2.13    
Evidence of Debt
    41     2.14    
Payments Generally; Administrative Agent’s Clawback
    41     2.15    
Sharing of Payments by Lenders
    43     2.16    
Reductions in Commitment
    44     2.17    
Defaulting Lenders
    44     2.18    
Increase of Commitments
    46          
 
        ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     48     3.01    
Taxes
    48     3.02    
Illegality
    50     3.03    
Inability to Determine Rates
    50     3.04    
Increased Costs; Reserves on Eurodollar Loans
    50     3.05    
Compensation for Losses
    52     3.06    
Mitigation Obligations; Replacement of Lenders
    52     3.07    
Survival
    53          
 
        ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     53     4.01  
 
Conditions of Effectiveness
    53     4.02    
Conditions to all Credit Extensions
    55          
 
        ARTICLE V. REPRESENTATIONS AND WARRANTIES     56     5.01    
No Default
    56     5.02    
Organization and Good Standing
    56     5.03    
Authorization
    56     5.04    
No Conflicts or Consents
    56  

- i -



--------------------------------------------------------------------------------



 



                  Section         Page     5.05    
Enforceable Obligations
    57     5.06    
Initial Financial Statements; No Material Adverse Effect
    57     5.07    
Taxes and Obligations
    57     5.08    
Full Disclosure
    57     5.09    
Litigation
    58     5.10    
ERISA
    58     5.11    
Compliance with Laws
    58     5.12    
Environmental Laws
    59     5.13    
Borrower’s Subsidiaries
    60     5.14    
Title to Properties; Licenses
    60     5.15    
Government Regulation
    60     5.16    
Solvency
    61     5.17    
Use of Proceeds
    61     5.18    
Collateral Documents
    61          
 
        ARTICLE VI. AFFIRMATIVE COVENANTS     61     6.01    
Payment and Performance
    62     6.02    
Books, Financial Statements and Reports
    62     6.03    
Other Information and Inspections
    64     6.04    
Notice of Material Events
    65     6.05    
Maintenance of Properties
    66     6.06    
Maintenance of Existence and Qualifications
    66     6.07    
Payment of Trade Liabilities, Taxes, etc
    66     6.08    
Insurance
    67     6.09    
Compliance with Law
    67     6.10    
Environmental Matters
    67     6.11    
Guaranties of Subsidiaries
    68     6.12    
Compliance with Agreements
    69     6.13    
Further Assurances
    69     6.14    
Miscellaneous Business Covenants
    69     6.15    
Restricted/Unrestricted Subsidiaries
    69          
 
        ARTICLE VII. NEGATIVE COVENANTS     70     7.01    
Indebtedness
    70     7.02    
Limitation on Liens
    71     7.03    
Limitation on Mergers, Issuances of Subsidiary Securities
    73     7.04    
Limitation on Sales of Property
    73     7.05    
Limitation on Restricted Payment
    75     7.06    
Limitation on Investments, Loans and Advances
    75     7.09    
Restrictive and Negative Pledge Agreements
    76     7.10    
Hedging Contracts
    76     7.11    
Commingling of Deposit Accounts and Accounts
    77     7.12    
Financial Covenants
    77     7.13    
Amendments or Waivers of Certain Agreements; Material Contracts
    78     7.15    
Fiscal Year
    78     7.16    
Tax Status
    78          
 
        ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     79     8.01    
Events of Default
    79     8.02    
Remedies Upon Event of Default
    82     8.03    
Application of Funds
    83  

- ii -



--------------------------------------------------------------------------------



 



                  Section         Page   ARTICLE IX. ADMINISTRATIVE AGENT     84
    9.01    
Appointment and Authority
    84     9.02    
Rights as a Lender
    84     9.03    
Exculpatory Provisions
    84     9.04    
Reliance by Administrative Agent
    85     9.05    
Delegation of Duties
    85     9.06    
Resignation of Administrative Agent
    86     9.07    
Non-Reliance on Administrative Agent and Other Lenders
    87     9.08    
No Other Duties, Etc
    87     9.09    
Administrative Agent May File Proofs of Claim
    87     9.10    
Guaranty and Collateral Matters
    88          
 
        ARTICLE X. MISCELLANEOUS     88     10.01    
Amendments, Etc
    88     10.02    
Notices; Effectiveness; Electronic Communication
    89     10.03    
No Waiver; Cumulative Remedies
    91     10.04    
Expenses; Indemnity; Damage Waiver
    91     10.05    
Payments Set Aside
    93     10.06    
Successors and Assigns
    93     10.07    
Treatment of Certain Information; Confidentiality
    97     10.08    
Right of Setoff
    97     10.09    
Interest Rate Limitation
    98     10.10    
Counterparts; Integration; Effectiveness
    98     10.11    
Survival of Representations and Warranties
    98     10.12    
Severability
    98     10.13    
Replacement of Lenders
    99     10.14    
Governing Law; Jurisdiction; Etc
    99     10.15    
Waiver of Jury Trial
    100     10.16    
USA PATRIOT Act Notice
    100     10.17    
Time of the Essence
    101     10.18    
No Recourse
    101     10.19    
Amendment and Restatement
    101     10.20    
Separateness
    101          
 
           SIGNATURES     S-1  

- iii -



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of September 20, 2010, among
ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership (the “Borrower”),
formerly known as Energy Transfer Company, L.P., CREDIT SUISSE AG as
Administrative Agent, Collateral Agent, LC Issuer and Swingline Lender, each
lender from time to time party to this Agreement (collectively, the “Lenders”
and individually, a “Lender”).
     In consideration of the mutual covenants and agreements contained herein
and in consideration of the loans which may hereafter be made by the Lenders to,
and the Letters of Credit that may hereafter be issued by the LC Issuer for the
account of, the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Act” has the meaning given to such term in Section 10.16.
     “Administrative Agent” means Credit Suisse AG in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 4, or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders. The
initial amount of the Aggregate Commitments is $200,000,000, subject to optional
reductions in Commitments pursuant to Section 2.16 and increases in Commitments
as provided in Section 2.18.
     “Agreement” means this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof.

 



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, for any day, an interest rate per annum equal
to the greatest of (a) the Prime Rate in effect on that day, (b) the Federal
Funds Rate in effect on that day plus 1/2 of 1%, and (c) the LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum; provided that for the
avoidance of doubt the LIBO Rate for any day shall be based on the rate
determined on that day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates.
     “Applicable ETP Credit Agreement” means the ETP Credit Agreement, as
amended, modified, suspended, waived, restated, refinanced, extended or renewed
after the Closing Date.
     “Applicable Hedging Contract Termination Payments” means payments due upon
the novation or early termination of a Hedging Contract in connection with the
termination of the Existing Credit Agreement.
     “Applicable Leverage Level” means the level set forth below that
corresponds to the applicable Leverage Ratio:

          Applicable       Leverage Level     Leverage Ratio Level I  
less than or equal to 2.50 to 1.00
       
 
Level II  
greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00
       
 
Level III  
greater than 3.00 to 1.00 but less than or equal to 3.50 to 1.00
       
 
Level IV  
greater than 3.50 to 1.00

     On the Closing Date, the Applicable Leverage Level will be Level II.
Thereafter, the Applicable Leverage Level will be determined after each
Quarterly Testing Date using the Consolidated Funded Debt of the Borrower
outstanding on such day and using Consolidated EBITDA of the Borrower for the
four Fiscal Quarter period ending on such day. On the date on which financial
statements are delivered pursuant to Section 6.02(b), the Administrative Agent
will confirm or determine the Leverage Ratio of the Borrower set forth in the
Compliance Certificate delivered with such financial statements and determine
the Applicable Leverage Level on or within two Business Days after such date.
The Applicable Leverage Level shall become effective on the Business Day
following such determination by the Administrative Agent and shall remain
effective until the next such determination by the Administrative Agent. If the
Borrower shall fail to deliver the financial statements by the time required
pursuant to Section 6.02(b), the Applicable Leverage Level shall be deemed to be
Level IV until such financial

-2-



--------------------------------------------------------------------------------



 



statements have been delivered to the Administrative Agent and the
Administrative Agent has so confirmed or determined the Leverage Ratio.
     “Applicable MLP Credit Agreement” means the Applicable ETP Credit Agreement
and the Applicable Regency Credit Agreement.
     “Applicable Percentage” means with respect to any Lender, the percentage of
the Aggregate Commitments represented by such Lender’s Commitment; provided that
for purposes of Section 2.17(b) and (c), “Applicable Percentage” shall mean the
percentage of the total Aggregate Commitments (disregarding the Commitment of
any Defaulting Lender to the extent its Applicable Percentage of the outstanding
Swingline Loans or LC Obligations is reallocated to the non-Defaulting Lenders)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.
     “Applicable Rate” means, on any day, with respect to any Eurodollar Loan,
ABR Loan or Commitment Fee hereunder, the percentage per annum set forth below
under the caption “Eurodollar Loans Applicable Rate,” “ABR Loans Applicable
Rate” and “Commitment Fee,” respectively, based on the Applicable Leverage Level
in effect on such day.

              Applicable             Leverage   Eurodollar Loans   ABR Loans    
Level   Applicable Rate   Applicable Rate   Commitment Fee
Level I
  2.75%   1.75%   0.50%               Level II   3.00%   2.00%   0.50%          
    Level III   3.50%   2.50%   0.75%               Level IV   3.75%   2.75%  
0.75%

     Each change in the Applicable Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change.
     “Applicable Regency Credit Agreement” means the Regency Credit Agreement,
as amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after the Closing Date.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Credit Suisse Securities (USA) LLC.
     “Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any

-3-



--------------------------------------------------------------------------------



 



Person (other than a Restricted Person), in one transaction or a series of
transactions, of all or any part of a Restricted Person’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Equity Interests of an MLP or any of the Borrower’s
Subsidiaries.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Attributable Debt” means, with respect to any Sale and Lease-Back
Transaction not involving a Capital Lease Obligation, as of any date of
determination, the total obligation (discounted to present value at the rate of
interest implicit in the lease included in such transaction) of the lessee for
rental payments (other than accounts required to be paid on account of property
taxes, maintenance, repairs, insurance, assessments, utilities, operating and
labor costs and other items which do not constitute payments for property
rights) during the remaining portion of the term (including extensions which are
at the sole option of the lessor) of the lease included in such transaction (in
the case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).
     “Auto-Extension Letter of Credit” has the meaning given to such term in
Section 2.07(b).
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning given such term in the introductory paragraph
hereto.
     “Borrowing” means Loans of the same Type, made, Converted or Continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Business Day” means any day other than (i) a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located and
(ii) if such day relates to any Eurodollar Loan, a day on which banks are not
open for dealings in Dollar deposits in the London interbank eurodollar market.
     “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
     “Cash” means money, currency or a credit balance in any deposit account.

-4-



--------------------------------------------------------------------------------



 



     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the LC Issuer and the Lenders, as
collateral for the LC Obligations, Cash pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the LC Issuer.
Derivatives of such term have corresponding meanings.
     “Cash Equivalents” means Investments in:
     (a) marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;
     (b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by any of the Rating Agencies;
     (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;
     (d) open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and
     (e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means the existence of any of the following: (a) any
person or group (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), other than an Exempt Person, shall be the direct or indirect
legal or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
more than 50% of the combined voting power of the then total Equity Interests of
the General Partner or (b) the General Partner shall not be the sole legal and
beneficial owner of all of the general partner interests of the Borrower. As
used herein “Exempt Person” means (i) any of Ray C. Davis, Kelcy L. Warren, the
heirs at law of such individuals, entities or trusts owned by or established for
the benefit of such individuals or their respective heirs at law (such as
entities or trusts established for estate planning purposes) or (ii) entities
owned solely by existing and former management employees of the General Partner.

-5-



--------------------------------------------------------------------------------



 



     “Closing Date” means the first date on which all the conditions precedent
in Section 4.01 and Section 4.02 are satisfied or waived in accordance with
Section 10.01.
     “Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.
     “Collateral” means, collectively, all of the real, personal and mixed
property (including Equity Interests) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations and Lender
Hedging Obligations.
     “Collateral Agent” means Credit Suisse AG in its capacity as collateral
agent for the Lenders under the Collateral Documents.
     “Collateral Documents” means the Pledge and Security Agreement and all
other instruments, documents and agreements delivered by any Restricted Person
pursuant to this Agreement or any other Loan Document in order to grant to
Administrative Agent for the benefit of the Lenders, a Lien on any real,
personal or mixed property of such Restricted Person as security for the
Obligations and the Lender Hedging Obligations.
     “Commission” means the United States Securities and Exchange Commission.
     “Commitment” means, as to each Lender, (a) its Commitment to make Loans to
the Borrower in an aggregate principal amount set forth as its Commitment on
Schedule 1 or in an Assignment and Assumption pursuant to which such Lender
becomes a party hereto, or in a commitment increase document pursuant to
Section 2.18 pursuant to which such Lender becomes a party hereto, in each case
as applicable, as increased or decreased in an Assignment and Assumption,
decreased from time to time pursuant to Section 2.16, or increased in a
commitment increase document pursuant to Section 2.18, in each case as
applicable, and (b) such Lender’s corresponding Commitment to purchase
participations in LC Obligations and Swingline Loans.
     “Commitment Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.16, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the LC
Issuer to make LC Credit Extensions pursuant to Section 8.02.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries.
     “Consolidated EBITDA of ETP” means, for any period, “Consolidated EBITDA”
as defined in the ETP Credit Agreement, except that for purposes of this
Agreement all references

-6-



--------------------------------------------------------------------------------



 



to the “Restricted Subsidiaries” of “Borrower” in such definition and in the
defined terms used therein (such as “Consolidated Net Income”) shall mean
“subsidiaries” of “ETP”, including all subsidiaries of ETP whether designated as
“Restricted Subsidiaries” or “Unrestricted Subsidiaries” in the ETP Credit
Agreement. For the avoidance of doubt, the adjustments in such definitions for
general and administrative expenses allocated to the HOLP Companies and for
dividends and distributions from HOLP and its subsidiaries shall be disregarded.
     “Consolidated EBITDA of Regency” means, for any period, “Consolidated
EBITDA” as defined in the Regency Credit Agreement.
     “Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of:
     (a) the product of four times the amount of cash distributions payable with
respect to the last Fiscal Quarter in such period by an MLP to the Borrower or
its Restricted Subsidiaries in respect of limited partnership units in such MLP
to the extent actually received on or prior to the date the financial statements
with respect to such Fiscal Quarter referred in Section 6.02 are required to be
delivered by the Borrower; provided that if the Borrower has acquired or
disposed of any limited partnership units in such MLP or made a Specified
Acquisition at any time after the first day of such Fiscal Quarter, the
determinations in this clause (a) shall be made (other than for purposes of
Section 7.12(c)) giving pro forma effect to such acquisition or disposition as
if such acquisition or disposition had occurred on the first day of the Fiscal
Quarter; plus
     (b) the product of four times the amount of cash distributions payable with
respect to the last Fiscal Quarter in such period by an MLP to the Borrower or
its Restricted Subsidiaries in respect of the general partnership interests or
incentive distribution rights to the extent actually received on or prior to the
date the financial statements with respect to such Fiscal Quarter referred in
Section 6.02 are required to be delivered by the Borrower; plus
     (c) Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for such four Fiscal Quarter period, plus (i) each of the following to the
extent deducted in determining such Consolidated Net Income (A) all Consolidated
Interest Expense, (B) all income taxes (including any franchise taxes to the
extent based upon net income), (C) all depreciation and amortization (including
amortization of good will and debt issue costs), and (D) any other non-cash
charges or losses, minus (ii) each of the following (A) all non-cash items of
income or gain which were included in determining such Consolidated Net Income,
and (B) any cash payments made during such period in respect of items described
in clause (i)(D) of this clause (c) subsequent to the Fiscal Quarter in which
the relevant non-cash charges or losses were reflected as a charge in the
statement of Consolidated Net Income; provided that the determinations in this
clause (c) shall be made excluding each MLP and its subsidiaries. For the
avoidance of doubt, the determinations in this clause (c) shall not include
Consolidated Net Income attributable to distributions by an MLP.
     “Consolidated Fixed Charges” means, for any period, without duplication,
the sum of (i) the preferred distributions paid in cash during such period on
the Restructuring Preferred Units plus (ii) Consolidated Interest Expense for
such period.

-7-



--------------------------------------------------------------------------------



 



     “Consolidated Funded Debt of ETP” means, as at any date of determination,
the sum of the following (without duplication): (i) all Indebtedness on a
Consolidated balance sheet of ETP and its subsidiaries prepared as of such date
in accordance with GAAP, (ii) Indebtedness for borrowed money of ETP and its
subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, (iii) obligations of ETP and its subsidiaries in
respect of Capital Leases, and (iv) all Indebtedness in respect of any Guarantee
by ETP or any of its subsidiaries of Indebtedness of any Person other than ETP
or any of its subsidiaries, but excluding (i) Attributable Debt of ETP and its
subsidiaries and (ii) Performance Guaranties (as defined in the ETP Credit
Agreement); provided, however, on each day Consolidated Funded Debt of ETP shall
exclude the amount of Excluded Inventory Indebtedness (as defined in the ETP
Credit Agreement).
     “Consolidated Funded Debt of Regency” means, as at any date of
determination, the sum of the following (without duplication): (i) all
Indebtedness on a Consolidated balance sheet of Regency and its subsidiaries
prepared as of such date in accordance with GAAP, (ii) Indebtedness for borrowed
money of Regency and its subsidiaries outstanding under a revolving credit or
similar agreement, notwithstanding the fact that any such borrowing is made
within one year of the expiration of such agreement, (iii) obligations of
Regency and its subsidiaries in respect of Capital Leases, and (iv) all
Indebtedness in respect of any Guarantee by Regency or any of its subsidiaries
of Indebtedness of any Person other than Regency or any of its subsidiaries, but
excluding Attributable Debt of Regency and its subsidiaries.
     “Consolidated Funded Debt of the Borrower” means, as at any date of
determination, the sum of the following (without duplication): (i) all
Indebtedness on a Consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared as of such date in accordance with GAAP, (ii) Indebtedness
for borrowed money of the Borrower and its Restricted Subsidiaries outstanding
under a revolving credit or similar agreement, notwithstanding the fact that any
such borrowing is made within one year of the expiration of such agreement,
(iii) obligations of the Borrower and its Restricted Subsidiaries in respect of
Capital Leases, (iv) all Indebtedness in respect of any Guarantee by a
Restricted Person of Indebtedness of any Person other than a Restricted Person;
provided that the determinations in this definition shall be made excluding each
MLP and its subsidiaries, and (v) the maximum amount required to be paid to the
holders thereof in cash upon the exercise of any redemption (other than an
optional redemption elected by the Borrower) or put right in respect of the
Restructuring Preferred Units.
     “Consolidated Interest Expense” means, for any period, all interest
reflected on the income statement of the Borrower during such period on, and all
fees and related charges in respect of, Indebtedness which was deducted in
determining Consolidated Net Income of the Borrower during such period; provided
that the determinations in this definition shall be made excluding each MLP and
its subsidiaries.
     “Consolidated Net Income” means, for any Person and any period, such
Person’s and its subsidiaries’ gross revenues for such period, minus such
Person’s and its subsidiaries’ expenses and other proper charges against income
(including taxes on income to the extent imposed), determined on a Consolidated
basis after eliminating earnings or losses attributable to

-8-



--------------------------------------------------------------------------------



 



outstanding minority interests and excluding the net earnings or losses of any
Person, other than a subsidiary of such Person, in which such Person or any of
its subsidiaries has an ownership interest. Consolidated Net Income shall not
include (a) any gain or loss from the sale of assets other than in the ordinary
course of business, (b) any extraordinary gains or losses, or (c) any non-cash
gains or losses resulting from mark to market activity as a result of SFAS 133.
Consolidated Net Income of a Person for any period shall include any cash
dividends and distributions actually received during such period from any
Person, other than a subsidiary, in which such Person or any of its subsidiaries
has an ownership interest.
     “Continue,” “Continuation,” and “Continued” refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Convert,” “Conversion,” and “Converted” refers to a conversion pursuant to
Section 2.04 or Article III of one Type of Loan into another Type of Loan.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
LC Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means, at the time in question, (a) for any Eurodollar Loan
(up to the end of the applicable Interest Period), 2.00% per annum plus the
Applicable Rate for Eurodollar Loans plus the LIBO Rate then in effect, (b) for
each ABR Loan, each Swingline Loan and each LC Obligation, 2.00% per annum plus
the Applicable Rate for ABR Loans plus the Alternate Base Rate, and (c) for each
Letter of Credit, 2.00% per annum plus the Applicable Rate for Eurodollar Loans;
provided, however, the Default Rate shall never exceed the Maximum Rate.
     “Default Rate Period” means (i) any period during which any Event of
Default specified in Section 8.01(a), 8.01(b) or 8.01(j) is continuing and
(ii) upon the request of the Majority Lenders, any period during which any other
Event of Default is continuing.
     “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Swingline Loans or Letters of Credit within three Business
Days of the date required to be funded by it hereunder

-9-



--------------------------------------------------------------------------------



 



(unless (i) that Lender and at least one other unaffiliated Lender have notified
the Administrative Agent and the Borrower in writing of their good faith
determination that a condition to their obligation to fund Loans or
participations in Swingline Loans or Letters of Credit has not been satisfied
and (ii) Lenders representing a majority in interest of the Commitments have not
advised the Administrative Agent in writing of their determination that such
condition has been satisfied), (b) notified the Borrower, the Administrative
Agent, any LC Issuer or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Swingline Loans or Letters of Credit (unless
such Lender has notified the Administrative Agent and the Borrower in writing of
its good faith determination that one or more conditions to its obligation to
fund Loans or participations in Swingline Loans or Letters of Credit has not
been satisfied), (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good-faith
dispute, or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has consented to, approved of or acquiesced in any such proceeding or
appointment; provided that (i) if a Lender would be a “Defaulting Lender” solely
by reason of events relating to a parent company of that Lender as described in
clause (e) above, the Administrative Agent may, in its discretion, determine
that such Lender is not a “Defaulting Lender” if and for so long as the
Administrative Agent is satisfied that such Lender will continue to perform its
funding obligations hereunder and (ii) the Administrative Agent may, by notice
to the Borrower and the Lenders, declare that a Defaulting Lender is no longer a
“Defaulting Lender” if the Administrative Agent determines, in its discretion,
that the circumstances that resulted in that Lender becoming a “Defaulting
Lender” no longer apply.
     “Disclosure Schedule” means Schedule 2 hereto.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and the LC Issuer, and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     “Environmental Laws” means any and all Laws relating to the environment, to
the protection of wildlife, or to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment including ambient air,
surface water, ground water, or land, or otherwise relating to

-10-



--------------------------------------------------------------------------------



 



the manufacture, processing, distribution use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, together
with all rules and regulations promulgated with respect thereto.
     “ERISA Affiliate” means each Restricted Person and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with such Restricted Person,
are treated as a single employer under Section 414 of the Code.
     “ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.
     “ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership,
or the corporate, partnership or limited liability successor thereto.
     “ETP Credit Agreement” means the Amended and Restated Credit Agreement
dated as of June 20, 2007, by and among ETP, Wells Fargo Bank, National
Association, successor to Wachovia Bank, National Association, as administrative
agent and the other agents and the lenders from time to time party thereto, as
amended, modified, waived or otherwise supplemented prior to the date hereof.
     “ETP Credit Documents” means the ETP Credit Agreement and all other
documents, instruments or agreements executed and delivered by ETP and its
subsidiaries in connection therewith.
     “ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or the corporate, partnership or limited liability successor
thereto, in either case which is the sole general partner of ETP.
     “ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited
liability company, or the corporate, partnership or limited liability successor
thereto, in either case which is the general partner of ETP GP.

-11-



--------------------------------------------------------------------------------



 



     “ETP Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations, properties or prospects of ETP and its
subsidiaries, taken as a whole, or (ii) the ability of ETP to perform its
obligations under the Applicable ETP Credit Agreement or the ability of its
subsidiaries, taken as a whole, to perform their respective obligations under
the guarantee of the Applicable ETP Credit Agreement, or (iii) the validity or
enforceability of the Applicable ETP Credit Agreement and related documents.
     “ETP Reporting” means all information or reports that relate to ETP and its
subsidiaries (including their respective financial condition, operations,
properties, prospects, business, liabilities, or compliance): (i) required to be
provided pursuant to Section 6.02 or 6.04; (ii) provided to the management of
the Borrower; or (iii) that has become publicly available.
     “Eurodollar Loan” means a Loan or portion of a Loan that bears interest at
a rate based on the LIBO Rate.
     “Event of Default” has the meaning given to such term in Section 8.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the LC Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes) by the United States of America (or
any political subdivision thereof), or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the Borrower is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01.
     “Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of May 19, 2010, among Borrower, Wells Fargo Bank,
National Association, as Administrative Agent, LC Issuer, and Swingline Lender
and the syndication agents, documentation agents, and lenders party thereto.
     “Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans, LC Obligations and Swingline Loans at such time.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal

-12-



--------------------------------------------------------------------------------



 



Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.
     “Fee Letter” means the letter agreement, dated August 2, 2010, among the
Borrower, the Administrative Agent and Credit Suisse Securities (USA) LLC.
     “Fiscal Quarter” means a three-month period ending on the last day of
March, June, September and December or such other four consecutive three-month
periods in a Fiscal Year as may be adopted by the General Partner.
     “Fiscal Year” means a twelve-month period ending on December 31 or such
other day as may be adopted by the General Partner.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated subsidiaries.
     “GE EFS” means, collectively, General Electric Energy Financial Services, a
unit of General Electric Capital Corporation and Regency GP Acquirer, L.P.

-13-



--------------------------------------------------------------------------------



 



     “General Partner” means LE GP, LLC, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto, in either case,
so long as such Person is the sole general partner of the Borrower.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.
     “Guarantors” means any Subsidiary of the Borrower that now or hereafter
executes and delivers a Guaranty to the Administrative Agent pursuant to
Section 6.11.
     “Guaranty” means, collectively, one or more Guarantees of the Obligations
made by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C, including any supplements to an existing
Guaranty in substantially the form that is a part of Exhibit C.
     “Haynesville JV” means RIGS Haynesville Partnership Co., a general
partnership that owns 100 percent of Regency Intrastate Gas LP.

-14-



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means any substances regulated under any
Environmental Law, whether as pollutants, contaminants, or chemicals, or as
industrial, toxic or hazardous substances or wastes, or otherwise.
     “Hedging Contract” means (a) any agreement providing for options, swaps,
floors, caps, collars, forward sales or forward purchases involving interest
rates, commodities or commodity prices, equities, currencies, bonds, or indexes
based on any of the foregoing, (b) any option, futures or forward contract
traded on an exchange, and (c) any other derivative agreement or other similar
agreement or arrangement.
     “Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).
     “Increase Effective Date” has the meaning given to such term in Section
2.18(a)(v).
     “Indebtedness” means, with respect to any Person, without duplication:
     (a) indebtedness for borrowed money, all obligations upon which interest
charges are customarily paid and all obligations evidenced by any bond, note,
debenture or other similar instrument that such Person has directly or
indirectly created, incurred or assumed;
     (b) obligations of others secured by any Lien in respect of property owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness; provided that the amount of such Indebtedness, if
such Person has not assumed the same or become liable therefor, shall in no
event be deemed to be greater than the fair market value from time to time of
the property subject to such Lien;
     (c) indebtedness, whether or not for borrowed money (excluding trade
payables and accrued expenses arising in the ordinary course of business and
payable in the ordinary course of business), with respect to which such Person
has become directly or indirectly liable and which represents the deferred
purchase price (or a portion thereof) or has been incurred to finance the
purchase price (or a portion thereof) of any property or service or business
acquired by such Person, whether by purchase, consolidation, merger or
otherwise;
     (d) the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;
     (e) Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capital Lease Obligation;

-15-



--------------------------------------------------------------------------------



 



     (f) mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in cash in respect of any Equity Interest
in such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends or
distribution;
     (g) obligations, contingent or fixed, of such Person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);
     (h) liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multi-employer plan;
     (i) obligations of such Person in respect of bankers’ acceptances (other
than in respect of accounts payable to suppliers incurred in the ordinary course
of business consistent with past practice);
     (j) Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person;
     (k) obligations of the character referred to in clause (a), (b), (c), (d),
(e), (f), (g), (h), (i) or (j) of this definition deemed to be extinguished
under GAAP but for which such Person remains legally liable;
     (l) amendment, supplement, modification, deferral, renewal, extension or
refunding of any obligation or liability of the types referred to in clauses
(a) through (k) above; and
     (m) obligations arising out of Hedging Contracts (on a net basis to the
extent netting is provided for in the applicable Hedging Contract); provided
that only the Hedging Termination Value of Lender Hedging Obligations shall be
deemed “Indebtedness” for any purposes under Section 7.12.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning given to such term in Section 10.04(b).
     “Indenture” means the Indenture dated as of September 20, 2010, between the
Borrower and U.S. Bank National Association, as trustee.
     “Initial Borrower Financial Statements” means (a) the audited Consolidated
annual financial statements of the Borrower as of December 31, 2009, and (b) the
unaudited Consolidated interim financial statements of the Borrower as of
June 30, 2010.
     “Initial ETP Financial Statements” means (a) the audited Consolidated
annual financial statements of ETP as of December 31, 2009, and (b) the
unaudited Consolidated interim financial statements of ETP as of June 30, 2010.

-16-



--------------------------------------------------------------------------------



 



     “Initial Financial Statements” means (a) the Initial Borrower Financial
Statements, (b) the Initial ETP Financial Statements and (c) the Initial Regency
Financial Statements.
     “Initial Regency Financial Statements” means (a) the audited Consolidated
annual financial statements of Regency as of December 31, 2009 and (b) the
unaudited Consolidated interim financial statements of Regency as of June 30,
2010.
     “Interest Payment Date” means (a) as to any Eurodollar Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any ABR Loan
or Swingline Loan, the last Business Day of each Fiscal Quarter and the Maturity
Date.
     “Interest Period” means, as to each Eurodollar Loan, the period commencing
on the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice, or such period that is nine or
twelve months thereafter if requested by the Borrower and consented to by all
the Lenders; provided that: (a) any Interest Period that would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and (c) no Interest Period
shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash proceeds received as a return of capital of
such Investment in an aggregate amount up to but not in excess of the amount of
such Investment.
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the LC Issuer and the Borrower (or any Restricted Subsidiary) or in favor of
the LC Issuer and relating to any such Letter of Credit.

-17-



--------------------------------------------------------------------------------



 



     “Laws” means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, state, province
or other political subdivision thereof.
     “LC Collateral” means cash or deposit account balances pledged and
deposited with or delivered to the Administrative Agent, for the benefit of the
LC Issuer and the Lenders, as collateral for the LC Obligations.
     “LC Conditions” has the meaning given to such term in Section 2.07.
     “LC Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “LC Issuer” means Credit Suisse AG, acting through any of its Affiliates or
branches, in its capacity as issuer of Letters of Credit hereunder or any
successor issuer of Letters of Credit hereunder.
     “LC Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Matured LC Obligations. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the “International Standby Practices 1998” (published
by the Institute of International Banking Law & Practice or such later version
thereof as may be in effect at the time of issuance), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
     “LC Participation Fee” has the meaning given such term in Section 2.12(c).
     “Lender” has the meaning given to such term in the introductory paragraph
hereto. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.
     “Lender Hedging Obligations” means all obligations arising from time to
time under Hedging Contracts entered into from time to time between the Borrower
or any of its Restricted Subsidiaries and a counterparty that is a Lender or an
Affiliate of a Lender; provided that (a) if such counterparty ceases to be a
Lender hereunder or an Affiliate of a Lender hereunder, Lender Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such counterparty was a Lender hereunder
or an Affiliate of a Lender hereunder, and (b) for any of the foregoing to be
included within “Lender Hedging Obligations” hereunder, the applicable
counterparty or Borrower must have provided the Administrative Agent written
notice of the existence thereof certifying that such transaction is a Lender
Hedging Obligation and is not prohibited under this Agreement.

-18-



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder.
     “Letter of Credit Request” means, on any date, a request for the issuance
of a Letter of Credit in the form attached hereto as Exhibit D.
     “Leverage Ratio of the Borrower” means, on any date, the ratio of
(a) Consolidated Funded Debt of the Borrower outstanding on the specified date
to (b) the Consolidated EBITDA of the Borrower for the four Fiscal Quarter
period most recently ended.
     “Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered liabilities pursuant to
GAAP.
     “LIBO Rate” means, for any Interest Period, (a) the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m., London time,
on the date that is two Business Days prior to the commencement of that Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars (as set forth by the Bloomberg Information Service
or any successor thereto or any other service selected by the Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to that Interest Period or (b) if at any time the rate specified in
clause (a) of this definition is not provided by any such service (or any
successor or substitute page or any such successor to or substitute for such
service), “LIBO Rate” means, with respect to each day during each Interest
Period pertaining to applicable Eurodollar Borrowings comprising part of the
same Borrowing, the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in dollars at approximately 11:00 a.m., London,
England time, two Business Days prior to the first day of such Interest Period
in the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of that Interest Period.
     “Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease

-19-



--------------------------------------------------------------------------------



 



substantially equivalent thereto, tax lien, mechanic’s or materialman’s lien, or
any other charge or encumbrance for security purposes, whether arising by Law or
agreement or otherwise, but excluding any right of offset which arises without
agreement in the ordinary course of business. “Lien” also means any filed
financing statement, any registration of a pledge (such as with an issuer of
uncertificated securities), or any other arrangement or action that would serve
to perfect a Lien described in the preceding sentence, regardless of whether
such financing statement is filed, such registration is made, or such
arrangement or action is undertaken before or after such Lien exists.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letter, each Guaranty, the Perfection Certificate, each Collateral Document
and all other agreements, certificates, documents, instruments and writings at
any time delivered in connection herewith or therewith (exclusive of term sheets
and commitment letters).
     “Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans
from one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit E.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement, including the Loans and the Swingline Loans.
     “Majority Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitment of each Lender
to make Loans and the obligation of the LC Issuer to make LC Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Facility Usage (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations being deemed
“held” by such Lender for purposes of this definition); provided that the
Commitments or Facility Usage, as applicable, held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
     “Material Adverse Effect” means a material adverse effect on (a) the
financial condition, operations, properties or prospects of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the ability of any Restricted
Person to fully and timely perform its obligations under the Loan Documents to
which it is a party, (c) the validity or enforceability against a Restricted
Person of a Loan Document to which it is a party, or (d) the material rights,
remedies and benefits available to, or conferred upon, the Administrative Agent
or any Lender under any Loan Document.
     “Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any Letter of
Credit Request, to the extent the same have not been repaid to LC Issuer (with
the proceeds of Loans or otherwise).
     “Maturity Date” means September 20, 2015.
     “Maximum Rate” has the meaning given to such term in Section 10.09.

-20-



--------------------------------------------------------------------------------



 



     “MEP Interests” means (a) ETP’s 100% interest in Midcontinent Express
Pipeline III, L.L.C., a Delaware limited liability company and the owner of a
49.9% interest in Midcontinent Express Pipeline, LLC, a Delaware limited
liability company, and (b) an Option Agreement to acquire ETP’s 100% interest in
Midcontinent Express Pipeline II, L.L.C., a Delaware limited liability company
and the owner of a .1% interest in Midcontinent Express Pipeline, LLC.
     “MLP” means either of ETP or Regency, as applicable, and “MLPs” means both
of ETP and Regency.
     “MLP Credit Document” means the Applicable MLP Credit Agreement and all
other documents, instruments or agreements executed and delivered by the MLP
party thereto or its subsidiaries in connection therewith.
     “MLP Limited Partnership Agreement” means the Agreement of Limited
Partnership of each of ETP and Regency, in each case as in effect on the date of
this Agreement.
     “Moody’s” means Moody’s Investors Service, Inc., or its successor.
     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to (a) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by the Borrower or any of its Restricted
Subsidiaries from such Asset Sale, minus (b) any bona fide direct costs incurred
in connection with such Asset Sale, including income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale.
     “Net Issuance Proceeds” means, an amount equal to (a) Cash payments
received by any Restricted Person (other than from another Restricted Person)
from (i) the issuance and sale of any capital stock or other equity interest by
the Borrower or any other Cash contribution to the equity capital of a
Restricted Person, except to the extent that Cash proceeds are intended at the
time of receipt to be used to fund a Permitted Acquisition, an acquisition of
limited partnership units of an MLP or a capital expenditure (other than capital
expenditures for repair, replacement or maintenance of existing capital assets
of a Restricted Person) by a Restricted Person and are so used within 120 days
after such receipt (or in the case of such a capital expenditure, construction
with respect thereto has begun within 120 days), or (ii) from the incurrence of
Indebtedness for borrowed money by a Restricted Person, other than as permitted
by clauses (a) through (g) of Section 7.01, minus (b) the sum of (i) only in the
case of the incurrence of Senior Note Indebtedness, the Indebtedness outstanding
under the Existing Credit Agreement on the date of such incurrence, (ii) the
payment of any Applicable Hedging Contract Termination Payments, and (iii) any
bona fide direct costs incurred in connection with such sale, contribution or
issuance.
     “New Lenders” has the meaning given to such term in Section 2.18(a).
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit F-1,
in the case of any Loans other than Swingline Loans, or the form of Exhibit F-2,
in the case of Swingline Loans.

-21-



--------------------------------------------------------------------------------



 



     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Restricted Person arising under any Loan Document
or otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Restricted Person or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” has the meaning given to such term in Section 10.06(d).
     “Partnership Agreement” means the Agreement of Limited Partnership of the
Borrower as in effect on the date of this Agreement.
     “Perfection Certificate” means a certificate substantially in the form of
Exhibit G that provides information with respect to the personal or mixed
property of any Restricted Person.
     “Permitted Acquisitions” means (a) the acquisition of all of the Equity
Interests in a Person (exclusive of director-qualifying shares and other Equity
Interests required to be held by an Affiliate to comply with a requirement of
Law), (b) any other acquisition of all or a substantial portion of the business,
assets or operations of a Person (whether in a single transaction or a series of
related transactions), or (c) a merger or consolidation of any Person with or
into a Restricted Person so long as the survivor is or becomes a Restricted
Person upon consummation thereof (and Borrower is the survivor, if it is a
party); provided, that (i) prior to and after giving effect to such acquisition,
no Default or Event of Default shall have occurred and be continuing, (ii) all
representations and warranties contained in the Loan Documents shall be true and
correct in all material respects as if restated immediately following the
consummation of such acquisition, and (iii) the Borrower has provided to the
Administrative Agent an officer’s certificate, in form satisfactory to the
Administrative Agent, certifying that each of the foregoing conditions has been
satisfied.
     “Permitted Investments” means:
     (a) Cash Equivalents;
     (b) Investments in any Restricted Subsidiary;
     (c) (i) Investments held directly by ETP GP in its general partnership
units and incentive distribution rights of ETP, plus additional contributions by
ETP GP to maintain its general partnership interest in ETP, and (ii) Investments
held directly by Regency GP in its general partnership units and incentive
distribution rights of Regency, plus additional contributions by Regency GP to
maintain its general partnership interest in Regency;

-22-



--------------------------------------------------------------------------------



 



     (d) unsecured Guarantees of Indebtedness of Unrestricted Persons (other
than an MLP and their respective subsidiaries) in an amount not to exceed
$15,000,000 at any one time;
     (e) Investments held directly by the Borrower or a Restricted Subsidiary in
limited partnership units of an MLP;
     (f) Investments (other than Guarantees) in Unrestricted Persons (other than
an MLP and their respective subsidiaries) made after the Closing Date in an
aggregate amount not to exceed $15,000,000 at any one time outstanding to the
extent permitted by Section 6.11; and
     (g) Investments (other than Guarantees) in Unrestricted Persons sourced
from funds derived from equity offerings of the Borrower not to exceed
$75,000,000 at any one time outstanding.
     “Permitted Lien” has the meaning given to such term in Section 7.02.
     “Permitted Line of Business” means, with respect to the specified Person,
lines of business engaged in by such Person and its subsidiaries such that such
Person and its subsidiaries, taken as a whole, are substantially engaged in
businesses that are (i) qualified business of master limited partnerships and
(ii) energy-related.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pledge and Security Agreement” means the Pledge and Security Agreement to
be executed by Borrower and each Restricted Subsidiary (other than ETP GP and
Regency GP) substantially in the form of Exhibit H, as it may be amended,
restated, supplemented or otherwise modified from time to time.
     “Prime Rate” means the rate of interest per annum established from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is established as being effective.
     “Quarterly Testing Date” means the last day of each Fiscal Quarter.
     “Rating” means, as to each Rating Agency and on any day, the rating
maintained by such Rating Agency on such day for senior, unsecured, non-credit
enhanced, long-term debt of the Borrower.
     “Rating Agency” means Fitch, S&P or Moody’s.
     “Regency” means Regency Energy Partners LP, a Delaware limited partnership.
     “Regency Credit Agreement” means the Fifth Amended and Restated Credit
Agreement dated March 3, 2010 among Regency, Regency Gas Services LP, as
borrower, the subsidiary guarantors named therein, Well Fargo Bank, National
Association, successor to Wachovia Bank,

-23-



--------------------------------------------------------------------------------



 



National Association, as administrative agent, and the other agents and the
lenders from time to time party thereto, as amended, modified, waived or
otherwise supplemented prior to the date hereof.
     “Regency GP” means Regency GP LP, a Delaware limited partnership, or the
corporate, partnership or limited liability successor thereto, in either case
which is the general partner of Regency.
     “Regency LLC” means Regency GP LLC, a Delaware limited liability company,
or the corporate, partnership or limited liability successor thereto, in either
case which is the general partner of Regency GP.
     “Regency Material Adverse Effect” means a material adverse effect on
(i) the financial condition, operations, properties or prospects of Regency and
its subsidiaries, taken as a whole, or (ii) the ability of Regency to perform
its obligations under the Applicable Regency Credit Agreement or the ability of
its subsidiaries, taken as a whole, to perform their respective obligations
under the guarantee of the Applicable Regency Credit Agreement, or (iii) the
validity or enforceability of the Applicable Regency Credit Agreement and
related documents.
     “Regency Reporting” means all information or reports that relates to
Regency and its subsidiaries (including their respective financial condition,
operations, properties, prospects, business, liabilities, or compliance):
(i) required to be provided pursuant to Sections 6.02 or 6.04, (ii) provided to
the management of the Borrower, or (iii) that has become publicly available.
     “Register” has the meaning given to such term in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, trustees, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.
     “Restricted Payment” means any dividends on, or other distribution in
respect of, any Equity Interests in any Restricted Person, or any purchase,
redemption, acquisition, or retirement of any Equity Interests in any Restricted
Person (whether such interests are now or hereafter issued, outstanding or
created), or any reduction or retirement of the Equity Interest of any
Restricted Person, except, in each case, distributions, dividends or any other
of the above actions payable solely in shares of capital stock of (or other
ownership or profit interests in) such Restricted Person, or warrants, options
or other rights for the purchase or acquisition from such Restricted Person of
shares of capital stock of (or other ownership or profit interests in) such
Restricted Person.

-24-



--------------------------------------------------------------------------------



 



     “Restricted Person” means each of the Borrower, ETP GP, ETP LLC, Regency
GP, Regency LLC and any other Person who is designated a Restricted Subsidiary
pursuant to the requirements of Section 6.11.
     “Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Persons.
     “Restructuring Transactions” means (i) the redemption by ETP of 12,273,830
common limited partnership units of ETP held by the Borrower in exchange for the
MEP Interests, (ii) the exchange by the Borrower with Regency of the MEP
Interests for 26,266,791 limited partnership units of Regency, and (iii) the
acquisition by the Borrower from GE EFS and certain of Regency GP’s management
parties of 100% of the equity interest in Regency GP and Regency LLC in
consideration for the Restructuring Preferred Units.
     “Restructuring Preferred Units” means the 3,000,000 units of the class of
new units of the Borrower designated as the “Series A Convertible Preferred
Units” of the Borrower issued pursuant to the Restructuring Transactions with an
aggregate redemption value of $300,000,000 on the date of issuance, with a
quarterly cumulative preferred distribution of $2.00 per unit (8% per annum) and
subject to mandatory redemption and other provisions as described in Schedule 3.
     “Risk Management Policy” means the Risk Management Policy of the Borrower
in effect on the date of this Agreement as amended from time to time.
     “S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill,
Inc.) or its successor.
     “Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby
(a) property (the “Subject Property”) has been or is to be disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.
     “Senior Note Indebtedness” means the Indebtedness of the Borrower evidenced
by the Senior Notes.
     “Senior Note Refinancing Indebtedness” has the meaning assigned to that
term in Section 7.01(j).
     “Senior Notes” means the senior notes issued by the Borrower pursuant to
the Indenture.

-25-



--------------------------------------------------------------------------------



 



     “Specified Acquisition” means an acquisition of assets or entities or
operating lines or divisions by a Restricted Person for a purchase price of not
less than $25,000,000; for avoidance of doubt, it is agreed that the
Restructuring Transactions constitute a Specified Acquisition.
     “Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date of a Specified Equity
Offering and (c) if the Leverage Ratio is less than or equal to 4.50 to 1.00 on
such date, the date of the Borrower’s delivery of a notice to the Administrative
Agent terminating such Specified Acquisition Period accompanied by a certificate
reflecting compliance with such Leverage Ratio; provided, in the event the
Leverage Ratio exceeds 4.50 to 1.00 as of the end of any Fiscal Quarter in which
a Specified Acquisition has occurred, the Borrower shall be deemed to have so
elected a Specified Acquisition Period with respect thereto on such last day of
such Fiscal Quarter; provided, further, following the election (or deemed
election) of a Specified Acquisition Period, the Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Leverage Ratio does not exceed 4.50 to
1.00. Only one Specified Acquisition Period may be elected (or deemed elected)
with respect to any particular Specified Acquisition.
     “Specified Equity Offering” means the date (or the last such date if more
than one issuances are aggregated) that the proceeds are received by the
Borrower of one or more issuances of equity by the Borrower for aggregate net
cash proceeds of not less than twenty-five percent (25%) of the aggregate
purchase price of the Specified Acquisition. For purposes of clarification,
nothing in this Agreement, including this definition, shall obligate the
Borrower at any time to issue equity for the purpose of financing all or any
portion of the purchase price associated with a Specified Acquisition.
     “subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
     “Subsidiary” means, except as used in connection with Consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc., or unless otherwise specified, any subsidiary of the
Borrower, excluding each MLP and its respective subsidiaries.
     “Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans, as such amount may be adjusted from time to time in accordance
with this Agreement by the Borrower and the Swingline Lender. The Swingline
Commitment is $10,000,000.

-26-



--------------------------------------------------------------------------------



 



     “Swingline Lender” means Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder,
or any successor issuer of Swingline Loans.
     “Swingline Lender’s Office” means such address or account as the Swingline
Lender may from time to time notify to the Borrower and the Lenders.
     “Swingline Loan” has the meaning assigned to that term in Section 2.02.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to
terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, (d) the institution of proceedings to
terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.
     “Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.
     “Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York from time to time.
     “United States” and “U.S.” mean the United States of America.
     “Unrestricted Persons” means each MLP and its respective subsidiaries and,
unless subsequently designated as a Restricted Subsidiary pursuant to
Section 6.11, any Subsidiary of the Borrower that is designated as an
Unrestricted Person pursuant to Section 6.11.
     “Value” means as of any date of determination (i) the combined market value
of limited partnership units of each MLP held by the Borrower as determined by
reference to the price of the common units of such MLP as quoted on the New York
Stock Exchange at the close of business on the date of determination plus
(ii) 12 times Consolidated EBITDA of the Borrower

-27-



--------------------------------------------------------------------------------



 



derived from the general partnership interests and incentive distribution rights
under the Agreement of Limited Partnership of such MLP as in effect from time to
time (other than expenses relating to the Borrower) for the four Fiscal Quarter
period most recently ended prior to the date of determination (for clarity,
being the product of 4 times such amount for the last Fiscal Quarter in such
period) as set forth in clause (b) of the definition of “Consolidated EBITDA” of
the Borrower.
     “Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary
of such Person, all of the issued and outstanding stock, limited liability
company membership interests, or partnership interests of which (including all
rights or options to acquire such stock or interests) are directly or indirectly
(through one or more subsidiaries) owned by such Person, excluding any general
partner interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

-28-



--------------------------------------------------------------------------------



 



     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

-29-



--------------------------------------------------------------------------------



 



ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans. Subject to the terms and conditions hereof, each Lender agrees
to make Loans to the Borrower upon the Borrower’s request from time to time
during the Commitment Period, provided that (a) subject to Sections 3.03, 3.04
and 3.06, all Lenders are requested to make Loans of the same Type in accordance
with their respective Applicable Percentages and as part of the same Borrowing,
and (b) after giving effect to such Loans, the Facility Usage does not exceed
the Aggregate Commitments, and the Loans of any Lender plus such Lender’s
Applicable Percentage of all LC Obligations and Swingline Loans does not exceed
such Lender’s Commitment. The aggregate amount of all Loans that are ABR Loans
in any Borrowing must be equal to $1,000,000 or any higher integral multiple of
$500,000. The aggregate amount of all Eurodollar Loans in any Borrowing must be
equal to $3,000,000 or any higher integral multiple of $1,000,000. The Borrower
may have no more than eight (8) Borrowings of Eurodollar Loans outstanding at
any time. All Loans shall be due and payable in full on the Maturity Date,
subject to prepayments provided herein. Subject to the terms and conditions of
this Agreement, the Borrower may borrow, repay, and reborrow Loans under this
Section 2.01.
     2.02 Swingline Loans.
     (a) Subject to the terms and conditions of this Agreement, the Swingline
Lender agrees to make swingline loans (“Swingline Loans”) to the Borrower from
time to time during the Commitment Period; provided, that the aggregate
principal amount of all outstanding Swingline Loans (after giving effect to any
amount requested), shall not exceed the lesser of (i) the Aggregate Commitments
less the sum of all outstanding Loans and the LC Obligations and (ii) the
Swingline Commitment; provided further that the Swingline Lender will not make a
Swingline Loan from and after the date which is one (1) day after it has
received written notice from the Borrower or any Lender that one or more of the
applicable conditions to Credit Extensions specified in Section 4.01 is not then
satisfied until such conditions are satisfied or waived in accordance with the
provisions of this Agreement (and the Swingline Lender shall be entitled to
conclusively rely on any such notice and shall have no obligation to
independently investigate the accuracy of such notice and shall have no
liability to the Borrower in respect thereof if such notice proves to be
inaccurate). The amount of any Swingline Loan shall not be subject to a minimum
amount or increment.
     (b) Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings of any Swingline Loan shall be made by each
Lender in an amount equal to its Applicable Percentage with respect thereto and
shall thereafter be reflected as Loans of the Lenders on the books and records
of the Administrative Agent. Each Lender shall fund such amount upon demand by
the Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made. No Lender’s obligation to fund its
Applicable Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Applicable Percentage of a Swingline Loan, nor
shall any Lender’s Applicable Percentage be increased as a result of any such
failure of any other Lender to fund its Applicable Percentage of a Swingline
Loan.

-30-



--------------------------------------------------------------------------------



 



     (c) The Borrower shall pay to the Swingline Lender the amount of each
Swingline Loan (unless such Swingline Loan is fully refunded by the Lenders
pursuant to Section 2.02(b)), on demand and in no event later than the Maturity
Date. In addition, the Borrower hereby authorizes the Administrative Agent to
charge any account maintained by the Borrower with the Swingline Lender (up to
the amount available therein) in order to immediately pay the Swingline Lender
the amount of such Swingline Loans. If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
Applicable Percentages (unless the amounts so recovered by or on behalf of the
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 10.02 and which such
Event of Default has not been waived by the Majority Lenders or the Lenders, as
applicable).
     (d) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.02 is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including non-satisfaction of the conditions set forth in Article IV. Further,
each Lender agrees and acknowledges that if prior to the refunding of any
outstanding Swingline Loans pursuant to this Section 2.02, one of the events
described in subsections 8.01(j)(i), 8.01(j)(ii) or 8.01(j)(iii) shall have
occurred, each Lender will, on the date the applicable Loan would have been
made, purchase an undivided, irrevocable and unconditional participating
interest in the Swingline Loans to be refunded in an amount equal to its
Applicable Percentage of the aggregate amount of such Swingline Loans. Each
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation, and upon receipt thereof, the
Swingline Lender will deliver to such Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded).
Notwithstanding the foregoing provisions of this Section 2.02(d), a Lender shall
have no obligation to refund a Swingline Loan pursuant to Section 2.02(b) if
(i) a Default shall exist at the time such refunding is requested by the
Swingline Lender, (ii) such Default had occurred and was continuing at the time
such Swingline Loan was made by the Swingline Lender and (iii) such Lender
notified the Swingline Lender in writing, not less than one (1) Business Day
prior to the making by the Swingline Lender of such Swingline Loan, that such
Default has occurred and is continuing and that such Lender will not refund
Swingline Loans made while such Default is continuing.
     2.03 Requests for New Loans. The Borrower must give to the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Loans or Swingline Loans to be funded by the Lenders or
the Swingline Lender. Each such notice constitutes a Loan Notice hereunder and
must:

-31-



--------------------------------------------------------------------------------



 



     (a) specify (i) the aggregate amount of any such Borrowing of ABR Loans and
the date on which such ABR Loans are to be advanced, (ii) the aggregate amount
of any such Borrowing of Eurodollar Loans, the date on which such Eurodollar
Loans are to be advanced (which shall be the first day of the Interest Period
which is to apply thereto), and the length of the applicable Interest Period, or
(iii) the aggregate amount of any such Borrowing of Swingline Loans and the date
on which such Swingline Loans are to be advanced; and
     (b) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which any such ABR Loans or Swingline Loans are to be made, or
(ii) the third Business Day preceding the day on which any such Eurodollar Loans
are to be made.
     Each such written request or confirmation must be made in the form and
substance of the Loan Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by the
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Loan Notice requesting Loans, the
Administrative Agent shall give each Lender prompt notice of the terms thereof.
Upon receipt of any such Loan Notice requesting Swingline Loans, the
Administrative Agent shall give the Swingline Lender prompt notice of the terms
thereof. In the case of Loans, if all conditions precedent to such new Loans
have been met, each Lender will by 1:00 p.m. New York time on the date requested
promptly remit to the Administrative Agent at the Administrative Agent’s Office
the amount of such Lender’s Loan in immediately available funds, and upon
receipt of such funds, unless to its actual knowledge any conditions precedent
to such Loans have been neither met nor waived as provided herein, the
Administrative Agent shall promptly make such Loans available to the Borrower.
In the case of Swingline Loans, if all conditions precedent to such new Loans
have been met, the Swingline Lender will on the date requested promptly remit to
the Borrower the amount of such Swingline Loan in immediately available funds,
unless to its actual knowledge any conditions precedent to such Swingline Loan
have been neither met nor waived as provided herein. Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.02(b).
     2.04 Continuations and Conversions of Existing Loans. The Borrower may make
the following elections with respect to Loans already outstanding: to Convert,
in whole or in part, ABR Loans to Eurodollar Loans; to Convert, in whole or in
part, Eurodollar Loans to ABR Loans on the last day of the Interest Period
applicable thereto; and to Continue, in whole or in part, Eurodollar Loans
beyond the expiration of such Interest Period by designating a new Interest
Period to take effect at the time of such expiration. In making such elections,
the Borrower may combine existing Loans made pursuant to separate Borrowings
into one new Borrowing or divide existing Loans made pursuant to one Borrowing
into separate new Borrowings, provided, that (i) the Borrower may have no more
than eight (8) Borrowings of Eurodollar Loans outstanding at any time, (ii) the
aggregate amount of all ABR Loans in any Borrowing must be equal to $1,000,000
or any higher integral multiple of $500,000, and (iii) the aggregate amount of
all Eurodollar Loans in any Borrowing must be equal to $3,000,000 or any higher
integral multiple of $1,000,000. To make any such election, the Borrower must
give to the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of any such Conversion or Continuation of existing Loans,
with a separate notice given for each new Borrowing. Each such notice must:

-32-



--------------------------------------------------------------------------------



 



     (a) specify the existing Loans which are to be Continued or Converted;
     (b) specify (i) the aggregate amount of any Borrowing of ABR Loans into
which such existing Loans are to be Continued or Converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be Continued
or Converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and
     (c) be received by the Administrative Agent not later than 11:00 a.m. on
(i) the day on which any such Conversion to ABR Loans is to occur, or (ii) the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.
     Each such written request or confirmation must be made in the form and
substance of the Loan Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by the
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Loan Notice, the Administrative Agent
shall give each Lender prompt notice of the terms thereof. Each Loan Notice
shall be irrevocable and binding on the Borrower. During the continuance of any
Default, the Borrower may not make any election to Convert existing Loans into
Eurodollar Loans or Continue existing Loans as Eurodollar Loans beyond the
expiration of their respective and corresponding Interest Period then in effect.
If (due to the existence of a Default or for any other reason) the Borrower
fails to timely and properly give any Loan Notice with respect to a Borrowing of
existing Eurodollar Loans at least three days prior to the end of the Interest
Period applicable thereto, such Eurodollar Loans, to the extent not prepaid at
the end of such Interest Period, shall automatically be Converted into ABR Loans
at the end of such Interest Period. No new funds shall be repaid by the Borrower
or advanced by any Lender in connection with any Continuation or Conversion of
existing Loans pursuant to this Section, and no such Continuation or Conversion
shall be deemed to be a new advance of funds for any purpose; such Continuations
and Conversions merely constitute a change in the interest rate, Interest Period
or Type applicable to already outstanding Loans.
     2.05 Use of Proceeds. The Borrower shall use the proceeds of all Loans for
general business purposes of the Borrower. The Letters of Credit shall be used
for general business purposes of the Borrower and its Restricted Subsidiaries.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, (i) to repay Indebtedness outstanding under the Existing Credit
Agreement or (ii) for any purpose that entails a violation of, or is
inconsistent with, any of the Regulations of the Board, including Regulations T,
U and X. Without limiting the foregoing, (i) the Borrower represents and
warrants that the Borrower is not engaged principally, or as one of the
Borrower’s important activities, in the business of extending credit to others
for the purpose of purchasing or carrying margin stock, and (ii) no proceeds of
any Credit Extension shall be used to purchase or carry margin stock (as those
terms are used in such Regulations T, U and X), including MLP partnership units,
unless the Borrower and the Lenders (or the Administrative Agent with the
approval of the Lenders) shall have executed an appropriate Form U-1 evidencing
compliance with Regulations T, U, and X.

-33-



--------------------------------------------------------------------------------



 



     2.06 Prepayments of Loans.
     (a) Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent at any time or from time to time, voluntarily prepay Loans
in whole or in part without premium or penalty (other than Eurodollar Loan
breakage costs, if any, pursuant to Section 3.05) if (a) such notice is received
by the Administrative Agent not later than 1:00 p.m. three Business Days prior
to any date of prepayment; and (b) any partial prepayment is in a principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding. Each such notice
must specify the date and amount of such prepayment and the Loans to be prepaid.
The Administrative Agent shall promptly notify each Lender of its receipt of
each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. Any prepayment of a Eurodollar Loan must be accompanied by all
accrued interest thereon. No Lender may reject any voluntary prepayment pursuant
to this Section 2.06.
     (b) Mandatory Prepayment upon Asset Sales and Issuance of Equity or
Indebtedness. In the event that the Leverage Ratio exceeds 4.00 to 1.00, no
later than the third Business Day following the date of receipt by the Borrower
or any of its Restricted Subsidiaries of any Net Asset Sale Proceeds (including,
for the avoidance of doubt, Net Asset Sale Proceeds received by the Borrower or
its Restricted Subsidiaries from any Asset Sale of Equity Interests of its
Subsidiaries or of Equity Interests of an MLP), the Borrower shall prepay,
without premium or penalty, the Loans with 50% of such Net Asset Sale Proceeds
until such time as the Leverage Ratio is less than 4.00 to 1.00.
     (c) Mandatory Prepayment upon Facility Usage Exceeding Aggregate
Commitments. If the sum of the Facility Usage exceeds the Aggregate Commitments,
the Borrower shall, within one Business Day after the occurrence of that event,
first, repay or prepay the Loans, and second, replace or cash collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.11, in an amount sufficient to eliminate the excess.
     (d) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Section 2.06(b), the Borrower shall deliver to the Administrative
Agent a certificate of a Responsible Officer demonstrating the calculation of
the amount of the applicable Net Asset Sale Proceeds. In the event that the
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, the Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and the
Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate of a Responsible Officer demonstrating the derivation of such excess
amount.
     (e) Application of Prepayments. Any prepayment of a Loan pursuant to this
Section 2.06 shall be applied to reduce the principal on the Loan (but without
reduction of the Commitments) and shall be applied first to ABR Loans to the
full extent thereof before application to Eurodollar Loans, in each case in a
manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 3.05.

-34-



--------------------------------------------------------------------------------



 



     2.07 Letters of Credit. Subject to the terms and conditions hereof, from
the date of this Agreement until the date 30 days prior to the Maturity Date,
the Borrower may request the LC Issuer to issue, amend, or extend the expiration
date of, one or more Letters of Credit for the account of the Borrower or any or
its Restricted Subsidiaries, provided that:
     (a) after taking such Letter of Credit into account (i) the aggregate
amount of all outstanding LC Obligations does not exceed $50,000,000 and
(ii) the Facility Usage does not exceed the Aggregate Commitments at such time;
     (b) the expiration date of such Letter of Credit is prior to the earlier of
(i) 365 days after the issuance thereof, provided that such Letter of Credit may
provide for automatic extensions of such expiration date (such Letter of Credit,
an “Auto-Extension Letter of Credit”) for additional periods of 365 days
thereafter, and (ii) five Business Days prior to the end of the Commitment
Period;
     (c) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost that is not reimbursable under Article III;
     (d) such Letter of Credit is in form and upon terms as shall be acceptable
to LC Issuer in its sole and absolute discretion;
     (e) the LC issuer has received a Letter of Credit request at least three
Business Days (or such shorter period as may be agreed by the LC Issuer) prior
to the proposed date of issuance of such Letter of Credit; and
     (f) all other conditions in this Agreement to the issuance of such Letter
of Credit have been satisfied.
LC Issuer will honor any such request if the foregoing conditions (a) through
(e) (the “LC Conditions”) have been met as of the date of issuance, amendment,
or extension of such Letter of Credit.
     2.08 Requesting Letters of Credit. The Borrower must make a written request
for any Letter of Credit at least three Business Days (or such shorter period as
may be agreed upon by the LC Issuer) before the date on which the Borrower
desires the LC Issuer to issue such Letter of Credit. By making any such written
request, unless otherwise expressly stated therein, the Borrower shall be deemed
to have represented and warranted that the LC Conditions will be met as of the
date of issuance of such Letter of Credit. Each such written request for a
Letter of Credit must be made in the form of the Letter of Credit Request. If
all LC Conditions for a Letter of Credit have been met on any Business Day
before 11:00 a.m., LC Issuer will issue such Letter of Credit on the same
Business Day at LC Issuer’s Lending Office. If the LC Conditions are met on any
Business Day on or after 11:00 a.m., LC Issuer will issue such Letter of Credit
on the next succeeding Business Day at LC Issuer’s Lending Office. If any
provisions of any Letter of Credit Request conflict with any provisions of this
Agreement, the provisions of this Agreement shall govern and control. Unless
otherwise directed by the LC Issuer, the Borrower

-35-



--------------------------------------------------------------------------------



 



shall not be required to make a specific request to the LC Issuer for any
extension of an Auto-Extension Letter of Credit. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the LC Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than five Business Days prior to the end
of the Commitment Period; provided, however, that the LC Issuer shall not permit
any such extension if (a) the LC Issuer has determined that it would not be
permitted at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (b) it has received notice from the
Administrative Agent, any Lender or the Borrower (which may be by telephone or
in writing) on or before the day that is five Business Days before the last day
in which notice of non-extension for such Letter of Credit may be given that one
or more of the applicable conditions specified in Section 4.01 is not then
satisfied, and directing the LC Issuer not to permit such extension.
     2.09 Reimbursement and Participations.
     (a) Reimbursement. Each Matured LC Obligation shall constitute a loan by
the LC Issuer to the Borrower. The Borrower promises to pay to the LC Issuer, or
to the LC Issuer’s order, on demand, the full amount of each Matured LC
Obligation together with interest thereon (i) at the Alternate Base Rate plus
the Applicable Rate for ABR Loans to and including the second Business Day after
the Matured LC Obligation is incurred, subject to Section 2.09(b), and (ii) at
the Default Rate applicable to ABR Loans on each day thereafter.
     (b) Letter of Credit Advances. If the beneficiary of any Letter of Credit
makes a draft or other demand for payment thereunder, then the Borrower shall be
deemed to have requested the Lenders to make Loans to the Borrower in the amount
of such draft or demand, which Loans shall be made concurrently with the LC
Issuer’s payment of such draft or demand and shall be immediately used by the LC
Issuer to repay the amount of the resulting Matured LC Obligation. Such deemed
request by the Borrower shall be made in compliance with all of the provisions
hereof, provided that for the purposes of the first sentence of Section 2.01,
the amount of such Loans shall be considered, but the amount of the Matured LC
Obligation to be concurrently paid by such Loans shall not be considered.
     (c) Participation by Lenders. The LC Issuer irrevocably agrees to grant and
hereby grants to each Lender, and, to induce the LC Issuer to issue Letters of
Credit hereunder, each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the LC Issuer, on the terms and conditions
hereinafter stated and for such Lender’s own account and risk an undivided
interest equal to such Lender’s Applicable Percentage of the LC Issuer’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each Matured LC Obligation paid by the LC Issuer thereunder. Each
Lender unconditionally and irrevocably agrees with the LC Issuer that, if a
Matured LC Obligation is paid under any Letter of Credit for which the LC Issuer
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement (including any reimbursement by means of concurrent Loans or by the
application of LC Collateral), such Lender shall (in all circumstances and
without set-off or counterclaim) pay to the LC Issuer on demand, in immediately
available funds at the LC Issuer’s Lending Office, such Lender’s Applicable
Percentage of such Matured LC Obligation (or any portion thereof that has not
been reimbursed by the Borrower). Each Lender’s obligation to pay

-36-



--------------------------------------------------------------------------------



 



the LC Issuer pursuant to the terms of this subsection is irrevocable and
unconditional. If any amount required to be paid by any Lender to the LC Issuer
pursuant to this subsection is paid by such Lender to the LC Issuer within three
Business Days after the date such payment is due, the LC Issuer shall, in
addition to such paid amount, be entitled to recover from such Lender, on
demand, interest thereon calculated from such due date at the Federal Funds
Rate. If any amount required to be paid by any Lender to the LC Issuer pursuant
to this subsection is not paid by such Lender to the LC Issuer within three
Business Days after the date such payment is due, the LC Issuer shall, in
addition to such amount to be paid, be entitled to recover from such Lender, on
demand, interest thereon calculated from such due date at the Alternate Base
Rate plus the Applicable Rate for ABR Loans.
     (d) Distributions to Participants. Whenever the LC Issuer has in accordance
with this Section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if the LC Issuer thereafter receives
any payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from the Borrower or by application of LC Collateral or
otherwise, and excluding only interest for any period prior to the LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), the LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by the LC Issuer; provided, however, that if any such payment
received by the LC Issuer must thereafter be returned by the LC Issuer, such
Lender shall return to the LC Issuer the portion thereof that the LC Issuer has
previously distributed to it.
     (e) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this Section, submitted by the LC Issuer to the Borrower or
any Lender from time to time, shall be conclusive, absent manifest error, as to
the amounts thereof.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the LC Issuer under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the LC Issuer, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the LC Issuer; provided, that the foregoing shall
not be construed to excuse the LC Issuer from liability to the Borrower to the
extent of any direct

-37-



--------------------------------------------------------------------------------



 



damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the LC Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the LC Issuer (as finally determined by a court of competent jurisdiction),
the LC Issuer shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
     2.10 No Duty to Inquire.
     (a) Drafts and Demands. The LC Issuer is authorized and instructed to
accept and pay drafts and demands for payment under any Letter of Credit without
requiring, and without responsibility for, any determination as to the existence
of any event giving rise to said draft, either at the time of acceptance or
payment or thereafter. The LC Issuer is under no duty to determine the proper
identity of anyone presenting such a draft or making such a demand (whether by
tested telex or otherwise) as the officer, representative or agent of any
beneficiary under any Letter of Credit, and payment by the LC Issuer to any such
beneficiary when requested by any such purported officer, representative or
agent is hereby authorized and approved. The Borrower releases the LC Issuer and
each Lender from, and agrees to hold the LC Issuer and each Lender harmless and
indemnified against, any liability or claim in connection with or arising out of
the subject matter of this Section, which indemnity shall apply whether or not
any such liability or claim is in any way or to any extent caused, in whole or
in part, by any negligent act or omission of any kind by the LC Issuer or any
Lender, provided only that neither the LC Issuer nor any Lender shall be
entitled to indemnification for that portion, if any, of any liability or claim
that is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment.
     (b) Extension of Maturity. If the maturity of any Letter of Credit is
extended by its terms or by Law or governmental action, if any extension of the
maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of the Borrower, or if the
amount of any Letter of Credit is increased or decreased at the request of the
Borrower, this Agreement shall be binding upon all Restricted Persons with
respect to such Letter of Credit as so extended, increased, decreased or
otherwise modified, with respect to drafts and property covered thereby, and
with respect to any action taken by the LC Issuer, the LC Issuer’s
correspondents, or any Lender in accordance with such extension, increase,
decrease or other modification.
     (c) Transferees of Letters of Credit. If any Letter of Credit provides that
it is transferable, the LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
the LC Issuer be charged with

-38-



--------------------------------------------------------------------------------



 



responsibility of any nature or character for the validity or correctness of any
transfer or successive transfers, and payment by the LC Issuer to any purported
transferee or transferees as determined by the LC Issuer is hereby authorized
and approved, and the Borrower releases the LC Issuer and each Lender from, and
agrees to hold the LC Issuer and each Lender harmless and indemnified against,
any liability or claim in connection with or arising out of the foregoing, which
indemnity shall apply whether or not any such liability or claim is in any way
or to any extent caused, in whole or in part, by any negligent act or omission
of any kind by the LC Issuer or any Lender, provided only that neither the LC
Issuer nor any Lender shall be entitled to indemnification for that portion, if
any, of any liability or claim which is proximately caused by its own individual
gross negligence or willful misconduct, as determined in a final judgment.
     2.11 LC Collateral.
     (a) Acceleration of LC Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.02, then, unless the
Administrative Agent, acting on the instruction of Majority Lenders, shall
otherwise specifically elect to the contrary (which election may thereafter be
retracted by the Administrative Agent, acting on the instruction of Majority
Lenders, at any time), the Borrower shall be obligated to pay to the LC Issuer
immediately an amount equal to the aggregate LC Obligations that are then
outstanding to be held as LC Collateral. Nothing in this subsection shall,
however, limit or impair any rights that the LC Issuer may have under any other
document or agreement relating to any Letter of Credit, LC Collateral or LC
Obligation, including any Letter of Credit Request, or any rights which the LC
Issuer or any Lender may have to otherwise apply any payments by the Borrower
and any LC Collateral under Section 2.14.
     (b) Investment of LC Collateral. Pending application thereof, all LC
Collateral shall be invested by the LC Issuer in such Cash Equivalents as the LC
Issuer may choose in its sole discretion. All interest on (and other proceeds
of) such Investments shall be reinvested or applied to Matured LC Obligations or
other Obligations that are due and payable. When all Obligations have been
satisfied in full, including all LC Obligations, all Letters of Credit have
expired or been terminated, and all of the Borrower’s reimbursement obligations
in connection therewith have been satisfied in full, the LC Issuer shall release
to the Borrower any remaining LC Collateral. The Borrower hereby assigns and
grants to the LC Issuer for the benefit of the Lenders a continuing security
interest in all LC Collateral paid by it to the LC Issuer, all Investments
purchased with such LC Collateral, and all proceeds thereof to secure its
Matured LC Obligations and its Obligations under this Agreement, each Note, and
the other Loan Documents. The Borrower further agrees that the LC Issuer shall
have all of the rights and remedies of a secured party under the UCC with
respect to such security interest and that an Event of Default under this
Agreement shall constitute a default for purposes of such security interest.
     (c) Payment of LC Collateral. If the Borrower is required to provide LC
Collateral for any reason but fails to do so as required, the LC Issuer or the
Administrative Agent may, without prior notice to the Borrower or any other
Restricted Person, provide such LC Collateral (whether by transfers from other
accounts maintained with the LC Issuer, or otherwise) using any available funds
of the Borrower or any other Person also liable to make such payments, and

-39-



--------------------------------------------------------------------------------



 



the LC Issuer or the Administrative Agent will give notice thereof to the
Borrower promptly after such application or transfer. Any such amounts that are
required to be provided as LC Collateral and that are not provided on the date
required shall be considered past due Obligations owing hereunder.
     2.12 Interest Rates and Fees.
     (a) Interest Rates. Unless the Default Rate shall apply, (i) each ABR Loan
shall bear interest on each day outstanding at the Alternate Base Rate plus the
Applicable Rate for ABR Loans in effect on such day, (ii) each Eurodollar Loan
shall bear interest on each day during the related Interest Period at the
related LIBO Rate plus the Applicable Rate for Eurdollar Loans in effect on such
day, and (iii) each Swingline Loan shall bear interest on each day outstanding
at the Alternate Base Rate plus the Applicable Rate for ABR Loans in effect on
such day, with accrued unpaid interest being due and payable on each Interest
Payment Date and, on past due amounts, on demand. During a Default Rate Period,
all Loans and other Obligations shall bear interest on each day outstanding at
the applicable Default Rate. The interest rate shall change whenever the
applicable Alternate Base Rate, the Applicable Rate for ABR Loans, the LIBO
Rate, or the Applicable Rate for Eurodollar Loans changes. In no event shall the
interest rate on any Loan exceed the Maximum Rate.
     (b) Commitment Fees. In consideration of each Lender’s commitment to make
Loans, the Borrower shall pay to the Administrative Agent for the account of
each Lender a commitment fee determined on a daily basis equal to the Applicable
Rate for commitment fees in effect on such day times such Lender’s Applicable
Percentage of the unused portion of the Aggregate Commitments on each day during
the Commitment Period, determined for each such day by deducting from the amount
of the Aggregate Commitments at the end of such day the Facility Usage. Solely
for purposes of calculating the commitment fee pursuant to this subsection, the
aggregate amount of outstanding Swingline Loans shall not be included in the
determination of Facility Usage. This commitment fee shall be due and payable in
arrears on the last Business Day of each Fiscal Quarter and at the end of the
Commitment Period.
     (c) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent, for the account of all Lenders in accordance with their respective
Applicable Percentages, a letter of credit fee at an annual rate equal to the
Applicable Rate for Eurodollar Loans in effect each day times the face amount of
such Letter of Credit (“LC Participation Fee”). The LC Participation Fee will be
payable in arrears on the last Business Day of each Fiscal Quarter. In addition,
the Borrower will pay to the LC Issuer an administrative issuance fee equal to
the greater of (i) $150 and (ii) 0.25% per annum of the face amount of each
Letter of Credit and such other fees and charges customarily charged by the LC
Issuer in respect of any issuance, amendment or negotiation of any Letter of
Credit in accordance with the LC Issuer’s published schedule of such charges
effective as of the date of such amendment or negotiation; such fees will be
payable in arrears on the last Business Day of each Fiscal Quarter.
     (d) Administrative Agent’s Fees. In addition to all other amounts due to
the Administrative Agent under the Loan Documents, the Borrower shall pay fees
to the Administrative Agent as described in the Fee Letter.

-40-



--------------------------------------------------------------------------------



 



     (e) Calculations and Determinations. All calculations of interest
chargeable with respect to the LIBO Rate and of fees shall be made on the basis
of actual days elapsed (including the first day but excluding the last day) and
a year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to the Alternate Base Rate (except when based on the
LIBO Rate for one month) shall be made on the basis of actual days elapsed
(including the first day but excluding the last day) and a year of 365 or
366 days, as appropriate.
     (f) Past Due Obligations. The Borrower hereby promises to pay to each
Lender interest at the Default Rate on all Obligations (including Obligations to
pay fees or to reimburse or indemnify any Lender) that the Borrower has in this
Agreement promised to pay to such Lender and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.
     2.13 Evidence of Debt.
     (a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note (in
the form of Exhibit F-1 in the case of Loans and in the form of Exhibit F-2 in
the case of Swingline Loans), which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
     (b) Letters of Credit. In addition to the accounts and records referred to
in Section 2.13(a), each Lender and the Administrative Agent shall maintain, in
accordance with its usual practice, accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
     2.14 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made (i) with respect to Loans, to the Administrative Agent,
for the account of the respective Lenders to which

-41-



--------------------------------------------------------------------------------



 



such payment is owed and (ii) with respect to Swingline Loans, to the Swingline
Lender. Each such payment shall be made at the Administrative Agent’s Office or
the Swingline Lender’s Office, as applicable, in Dollars and in immediately
available funds not later than 3:00 p.m. on the date specified herein. Subject
to Section 2.17, the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of each such payment with respect to Loans in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. may, in the Administrative Agent’s sole
discretion, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as otherwise
provided in this Agreement, if any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as applicable.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.01 and Section 2.03 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such

-42-



--------------------------------------------------------------------------------



 



amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in LC Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (A) notify the
Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (a) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

-43-



--------------------------------------------------------------------------------



 



     (b) the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
or subparticipations in LC Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).
     Each Restricted Person consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.
     2.16 Reductions in Commitment. The Borrower shall have the right from time
to time to permanently reduce the Aggregate Commitments, without penalty,
provided that (i) notice of such reduction is given not less than two Business
Days prior to such reduction, (ii) the resulting Aggregate Commitments are not
less than the Facility Usage, and (iii) each partial reduction shall be in an
amount at least equal to $3,000,000 and in multiples of $1,000,000 in excess
thereof.
     2.17 Defaulting Lenders.
     Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
     (a) the Commitment Fee shall cease to accrue on the Commitment of such
Lender so long as it is a Defaulting Lender (except to the extent it is payable
to the LC Issuer pursuant to clause (b)(v) below);
     (b) if any Swingline Loans or LC Obligations are outstanding at the time a
Lender becomes a Defaulting Lender then:
     (i) if no Default has occurred and is continuing, all or any part of such
outstanding Swingline Loans and LC Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the Facility Usage (excluding the Defaulting
Lender’s Applicable Percentage of the Facility Usage) plus such Defaulting
Lender’s Applicable Percentage of such outstanding Swingline Loans and LC
Obligations does not exceed the total of all non-Defaulting Lenders’
Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected (whether by reason of the occurrence and continuance of a
Default or the non-Defaulting Lenders’ Commitments being exceeded by such
reallocation), Borrower shall within one Business Day following notice by the

-44-



--------------------------------------------------------------------------------



 



Administrative Agent (x) first, prepay the Defaulting Lender’s Applicable
Percentage of the outstanding Swingline Loans and (y) second, cash collateralize
the Defaulting Lender’s Applicable Percentage of the LC Obligations (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.11 for so long as such LC
Obligations are outstanding;
     (iii) if any portion of the Defaulting Lender’s Applicable Percentage of
the LC Obligations is cash collateralized pursuant to clause (ii) above,
Borrower shall not be required to pay any LC Participation Fee with respect to
the Applicable Percentage of the Defaulting Lender’s LC Obligations so long as
it is cash collateralized;
     (iv) if any portion of the Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations is reallocated to the non-Defaulting Lenders pursuant
to clause (i) above, then the LC Participation Fee with respect to such portion
shall be allocated among the non-Defaulting Lenders in accordance with their
Applicable Percentages; or
     (v) if any portion of such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations is neither cash collateralized nor reallocated
pursuant to this Section 2.17(b), then, without prejudice to any rights or
remedies of the LC Issuer or any Lender hereunder, the LC Participation Fee
payable with respect to such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations shall be payable to the LC Issuer until such portion
of the Defaulting Lender’s Applicable Percentage of the outstanding LC
Obligations is cash collateralized and/or reallocated;
     (c) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the LC Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateralized in accordance with
Section 2.17(b), and participations in any such newly issued or increased Letter
of Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in accordance with their respective Applicable Percentages (and
Defaulting Lenders shall not participate therein); and
     (d) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.15
but excluding Section 10.13(b)) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent and, subject to any
applicable requirements of Law, be applied (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the LC Issuer or Swingline Lender hereunder, (iii) third, to the
funding of any Loan or the funding or cash collateralization of any
participation in any Swingline Loan or Letter of Credit in respect of

-45-



--------------------------------------------------------------------------------



 



which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent and (iv) fourth, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is (x) a prepayment of the principal
amount of any Loans or reimbursement obligations under Section 2.09(a) in
respect of an LC Credit Extension which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations under Section 2.09(a) owed to, all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or reimbursement obligations under Section 2.09(a) owed to, any
Defaulting Lender.
In the event that the Administrative Agent, Borrower, the LC Issuer or the
Swingline Lender, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Applicable Percentages of the outstanding Swingline Loans and
LC Obligations of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage. The rights and remedies against a Defaulting Lender
under this Section 2.17 are in addition to other rights and remedies that
Borrower, the Administrative Agent, the LC Issuer, the Swingline Lender and the
non-Defaulting Lenders may have against such Defaulting Lender. The arrangements
permitted or required by this Section 2.17 shall be permitted under this
Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.
     2.18 Increase of Commitments. (a) The Borrower shall have the option,
without the consent of the Lenders, from time to time to cause one or more
increases in the Aggregate Commitments by adding, subject to the prior approval
of the Administrative Agent (such approval not to be unreasonably withheld), to
this Agreement one or more financial institutions as Lenders (collectively, the
“New Lenders”) or by allowing one or more Lenders to increase their respective
Commitments, subject to the satisfaction of the following conditions:
     (i) prior to and after giving effect to the increase, no Default or Event
of Default shall have occurred hereunder and be continuing;
     (ii) no such increase shall cause the aggregate increases in Commitments
pursuant to this Section 2.18 to exceed $100,000,000;
     (iii) no Lender’s Commitment shall be increased without such Lender’s
consent;
     (iv) no more than three requests may be made for increases in Commitments
pursuant to this Section 2.18; and
     (v) such increase shall be evidenced by an incremental commitment agreement
in form and substance reasonably acceptable to the Administrative Agent and
executed by the Borrower, the Administrative Agent, New Lenders, if any, and
Lenders

-46-



--------------------------------------------------------------------------------



 



increasing their Commitments, if any, and which shall indicate the amount and
allocation of such increase in the Aggregate Commitments and the effective date
of such increase (the “Increase Effective Date”).
Each financial institution that becomes a New Lender pursuant to this Section by
the execution and delivery to the Administrative Agent of the applicable
incremental commitment agreement shall be a “Lender” for all purposes under this
Agreement on the applicable Increase Effective Date. The Borrower shall borrow
and prepay Loans on each Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans of each Lender ratable with such Lender’s revised Applicable
Percentage after giving effect to any nonratable increase in the Aggregate
Commitments under this Section.
     (b) As a condition precedent to each increase pursuant to subsection
(a) above, the Borrower shall deliver to the Administrative Agent, to the extent
requested by the Administrative Agent, the following in form and substance
satisfactory to the Administrative Agent:
     (i) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section shall have occurred and been complied
with and that, before and after giving effect to such increase, (A) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date after giving effect to such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, and (B) no Default or Event of Default exists;
     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with such increase agreement and
any Guarantors’ Consent to such increase agreement, and such documents and
certifications as the Administrative Agent may require to evidence that the
Borrower and each Guarantor is validly existing and in good standing in its
jurisdiction of organization; and
     (iii) a favorable opinion of independent legal counsel reasonably
acceptable to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, relating to such increase agreement
and any Guarantors’ Consent to such increase agreement, addressed to the
Administrative Agent and each Lender.

-47-



--------------------------------------------------------------------------------



 



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of, and without reduction or withholding for, any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or LC Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of Section 3.01(a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the LC Issuer, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender or the LC Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto (provided that the
Borrower shall not indemnify the Administrative Agent, any Lender or the LC
Issuer for any such penalties, interest and reasonable expenses arising solely
from such party’s failure to notify the Borrower of such Indemnified Taxes or
Other Taxes within a reasonable period of time after such party has actual
knowledge of such Indemnified Taxes or Other Taxes), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the LC Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the LC Issuer, shall be conclusive,
absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments

-48-



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
     Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI;
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the LC Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the LC Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the LC Issuer, agrees to
repay the amount

-49-



--------------------------------------------------------------------------------



 



paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the LC Issuer in the event the Administrative Agent, such Lender or the LC
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or the LC Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the LIBO
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Loans or to Convert ABR Loans to Eurodollar Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all Eurodollar Loans of such Lender to ABR Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or Conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or Converted.
     3.03 Inability to Determine Rates. If the Majority Lenders determine that
for any reason in connection with any request for a Eurodollar Loan or a
Conversion to or Continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or (c) the LIBO Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Majority Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, Conversion to or Continuation
of Eurodollar Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans in the amount specified
therein.
     3.04 Increased Costs; Reserves on Eurodollar Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

-50-



--------------------------------------------------------------------------------



 



or for the account of, or credit extended or participated in by, any Lender or
the LC Issuer;
     (ii) subject any Lender or the LC Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the LC Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
LC Issuer); or
     (iii) impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender or the LC Issuer, the Borrower will
pay to such Lender or the LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the LC Issuer determines that
any Change in Law affecting such Lender or the LC Issuer or any Lending Office
of such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the LC Issuer’s capital or on the capital of such
Lender’s or the LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the LC Issuer, to a level below that which such Lender or the
LC Issuer or such Lender’s or the LC Issuer’s holding company, if any, could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the LC Issuer’s policies and the policies of such Lender’s or the LC
Issuer’s holding company, if any, with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or the LC Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
LC Issuer or such Lender’s or the LC Issuer’s holding company, if any, for any
such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the LC
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the LC Issuer or its holding company, as the case may be, as specified in
Sections 3.04(a) and 3.04(b) and delivered to the Borrower shall be conclusive,
absent manifest error. The Borrower shall pay such Lender or the LC Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

-51-



--------------------------------------------------------------------------------



 



     (d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any Continuation, Conversion, payment or prepayment of any Loan other
than an ABR Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan
other than an ABR Loan on the date or in the amount notified by the Borrower; or
     (c) any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the LIBO Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Loan was in fact so
funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts

-52-



--------------------------------------------------------------------------------



 



payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender is a Defaulting Lender, the Borrower may replace
such Lender in accordance with Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Effectiveness. This Agreement shall become effective
when the following conditions precedent have been satisfied or waived in
accordance with Section 10.01:
     (a) The Administrative Agent shall have received all of the following, each
in form and substance reasonably satisfactory to the Administrative Agent:
     (i) counterparts of this Agreement executed by the Borrower, the
Administrative Agent, the LC Issuer, the Swingline Lender and the Lenders listed
on the signature pages to this Agreement;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) the Pledge and Security Agreement executed by the parties thereto and
all UCC financing statements and other documents or instruments necessary or
advisable to perfect the security interests created by the Pledge and Security
Agreement;
     (iv) [Intentionally Omitted];
     (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require, in form and substance satisfactory to
the Administrative Agent, evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which the
Borrower is a party;
     (vi) such documents and certifications as the Administrative Agent may
reasonably require, in form and substance satisfactory to the Administrative
Agent, to evidence that each Restricted Person is duly organized or formed, and
that each

-53-



--------------------------------------------------------------------------------



 



Restricted Person is validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (vii) a favorable opinion of each of (i) Locke Lord Bissell & Liddell
L.L.P., counsel to the Restricted Persons, and (ii) the General Counsel of ETP
LLC, in each case in form and substance satisfactory to the Administrative
Agent, addressed to the Administrative Agent and each Lender; the Borrower
hereby requests such counsel to deliver such opinion;
     (viii) a certificate of a Responsible Officer of each Restricted Person
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Restricted
Person and the validity against such Restricted Person of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;
     (ix) a certificate signed by a Responsible Officer of the Borrower
certifying that (A) the conditions specified in Sections 4.02(a) and 4.02(b)
have been satisfied, (B) there has been no event or circumstance since the date
of the Initial Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(C) no Default or Event of Default has occurred and is continuing under the
Existing Credit Agreement;
     (x) a duly completed pro forma Compliance Certificate as of the last day of
the Fiscal Quarter of the Borrower most recently ended prior to the Closing
Date, signed by a Responsible Officer of the Borrower;
     (xi) evidence that all insurance required to be maintained pursuant to
Section 6.08 has been obtained and is in effect;
     (xii) [Intentionally Omitted];
     (xiii) Evidence that (A) the gross cash proceeds from the issuance of the
Senior Notes on or before the date of this Agreement are at least
$1,800,000,000, (B) such gross cash proceeds have been applied to repay all
loans and other obligations under the Existing Credit Agreement, (C) the
commitments to make loans under the Existing Credit Agreement have been
terminated, (D) all Liens associated with the Existing Credit Agreement have
been released or terminated contemporaneously with the making of such payments
and the termination of such commitments, and (E) arrangements satisfactory to
the Administrative Agent have been made for the recording and filing of such
releases;
     (xiv) the Administrative Agent shall have received a Form U-1 with respect
to each Lender that is a bank and a Form G-3 with respect to each Lender that is
not a bank, each duly completed and executed by the Borrower;

-54-



--------------------------------------------------------------------------------



 



     (xv) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the LC Issuer or the Majority Lenders reasonably
may require.
     (b) Any fees required to be paid by the Borrower on or before the Closing
Date shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
     (d) The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section, each Lender that has executed and delivered this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. No Lender has any obligation to
make any Loan (including its first), and the LC Issuer has no obligation to
issue, amend, renew or extend any Letter of Credit (including its first), unless
the following conditions precedent have been satisfied:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (but with respect to any amendment,
renewal or extension, only in the event that the face amount of such Letter of
Credit is actually increased), both before and after giving effect to such
Borrowing or other Credit Extension, provided, however, for purposes of this
Section, (i) to the extent that such representations and warranties specifically
refer to an earlier date, they shall be true and correct as of such earlier
date, and (ii) the representations and warranties contained in Section 5.06(a)
shall be deemed to refer to the most recent financial statements furnished
pursuant to Section 6.02; and
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

-55-



--------------------------------------------------------------------------------



 



     Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, the Borrower
represents and warrants to each Lender that:
     5.01 No Default. No Restricted Person is in default in the performance of
any of the covenants and agreements contained in any Loan Document. No event has
occurred and is continuing that constitutes a Default.
     5.02 Organization and Good Standing. Each of the Restricted Persons and the
General Partner is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each of the Restricted Persons and the General Partner is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect.
     5.03 Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. The
Borrower is duly authorized to borrow funds hereunder and obtain Letters of
Credit hereunder.
     5.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of the Borrower, any of its Subsidiaries or the General
Partner, or (iii) any material agreement, judgment, license, order or permit
applicable to or binding upon the Borrower, any of its Subsidiaries or the
General Partner, (b) result in the acceleration of any Indebtedness owed by the
Borrower, any of its Subsidiaries or the General Partner, or (c) result in or
require the creation of any Lien upon any assets or properties of the Borrower,
any of its Subsidiaries or the General Partner. Except as expressly contemplated
in the Loan Documents or disclosed in the Disclosure Schedule, no permit,
consent, approval, authorization or order of, and no notice to or filing,
registration or qualification with, any Tribunal or third party is required in
connection with the execution, delivery or performance by any Restricted Person
of any Loan Document or to consummate any transactions contemplated

-56-



--------------------------------------------------------------------------------



 



by the Loan Documents. Neither the Borrower, nor any of its Subsidiaries nor the
General Partner is in breach of or in default under any instrument, license or
other agreement applicable to or binding upon it, which breach or default has
had, or could reasonably be expected to have, a Material Adverse Effect.
     5.05 Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person that is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.
     5.06 Initial Financial Statements; No Material Adverse Effect.
     (a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Borrower
Financial Statements were prepared in accordance with GAAP. The Initial Borrower
Financial Statements fairly present the Borrower’s Consolidated financial
position at the date thereof, the Consolidated results of the Borrower’s
operations for the periods thereof and the Borrower’s Consolidated cash flows
for the periods thereof.
     (b) Since the date of the unaudited Initial Borrower Financial Statements,
no event or circumstance has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect. Since the date of the unaudited
Initial ETP Financial Statements, based upon the ETP Reporting, no event or
circumstance has occurred that has had, or could reasonably be expected to have,
an ETP Material Adverse Effect. Since the date of the unaudited Initial Regency
Financial Statements, based upon the Regency Reporting, no event or circumstance
has occurred that has had or would reasonably be expected to have an Regency
Material Adverse Effect.
     5.07 Taxes and Obligations. No Restricted Person has any outstanding
Liabilities of any kind (including contingent obligations, tax assessments, and
unusual forward or long term commitments) that exceed $10,000,000 in the
aggregate and not shown in the Initial Financial Statements, disclosed in the
Disclosure Schedule or otherwise permitted under Section 7.01. Each Restricted
Person has timely filed all tax returns and reports required to have been filed
and has paid all taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property, except to the extent
that any of the foregoing is not yet due or is being in good faith contested as
permitted by Section 6.07.
     5.08 Full Disclosure. No written certificate, statement or other
information, taken as a whole, delivered herewith or heretofore by any
Restricted Person to any Lender in connection with the negotiation of this
Agreement or in connection with any transaction contemplated hereby contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading as of the date made or
deemed made. All information regarding the Borrower’s Consolidated financial
position or results of operations and all other written information regarding
Restricted Persons, taken as a whole, furnished after the date

-57-



--------------------------------------------------------------------------------



 



hereof by or on behalf of any Restricted Person to the Administrative Agent, LC
Issuer or any Lender in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect in light of the circumstances in
which made, or based on reasonable estimates on the date as of which such
information is stated or certified. There is no fact known to any Restricted
Person that has not been disclosed to each Lender in writing that has had, or
could reasonably be expected to have, a Material Adverse Effect.
     5.09 Litigation. Except as disclosed in the Initial Financial Statements,
the Applicable Regency Credit Agreement, or in the Applicable ETP Credit
Agreement and except for matters that could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect (a) there are no actions, suits or
legal, equitable, arbitrative or administrative proceedings pending or, to the
knowledge of the Borrower, threatened, by or before any Tribunal against the
Borrower, any of its Subsidiaries or the General Partner or affecting any
property of the Borrower, any of its Subsidiaries or the General Partner, and
(b) there are no outstanding judgments, injunctions, writs, rulings or orders by
any such Tribunal against the Borrower, any of its Subsidiaries or the General
Partner or affecting any property of the Borrower, any of its Subsidiaries or
the General Partner. Since the date of this Agreement, there has been no change
in the status of any matters disclosed in the Initial Financial Statements or in
the Disclosure Schedule that, individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect.
     5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as set forth in the Disclosure
Schedule: (a) no “accumulated funding deficiency” (as defined in Section 412(a)
of the Code) exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and (b) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $10,000,000.
     5.11 Compliance with Laws. Except as set forth in the Disclosure Schedule,
each of the Borrower, its Subsidiaries and the General Partner has all permits,
licenses and authorizations required in connection with the conduct of its
businesses, except to the extent failure to have any such permit, license or
authorization has not had, and could not reasonably be expected to have, a
Material Adverse Effect. Each of the Borrower, its Subsidiaries and the General
Partner is in compliance with the terms and conditions of all such permits,
licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply has not had, and could not reasonably be expected to have, a Material
Adverse Effect. Each of the Borrower, its Subsidiaries and the General Partner
(a) has filed and maintained all tariffs applicable to its business with each
applicable agency, (b) all such tariffs are in compliance with all Laws

-58-



--------------------------------------------------------------------------------



 



administered or promulgated by each applicable agency and (c) has imposed
charges on its customers in compliance with such tariffs, all contracts
applicable to its business and all applicable Laws except to the extent such
failure to file or impose has not had, and could not reasonably be expected to
have, a Material Adverse Effect. As used herein, “agency” includes the Federal
Energy Regulatory Commission and each other United States federal, state, or
local governmental department, commission, board, bureau, agency or
instrumentality having jurisdiction over any Restricted Person or its
properties.
     5.12 Environmental Laws. Without limiting the provisions of Section 5.11
and except as disclosed in the Disclosure Schedule or as has not had, and could
not reasonably be expected to have, a Material Adverse Effect (or with respect
to (c), (d) and (e) below, where the failure to take such actions has not had,
and could not reasonably be expected to have, a Material Adverse Effect):
     (a) Neither any property of any of the Borrower, or its Subsidiaries nor
the operations conducted thereon violate any order or requirement of any
Governmental Authority or any Environmental Laws;
     (b) Without limitation of clause (a) above, no property of any of the
Borrower, or its Subsidiaries nor the operations currently conducted thereon or,
to the best knowledge of the Borrower, by any prior owner or operator of such
property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any Governmental Authority or to any remedial obligations under Environmental
Laws;
     (c) All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all property of the Borrower and its Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and the Borrower and its Subsidiaries are in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations;
     (d) All hazardous substances, hazardous waste, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all property of
the Borrower or any of its Subsidiaries have in the past been transported,
treated and disposed of in accordance with Environmental Laws and so as not to
pose an endangerment to public health or welfare or the environment, and, to the
best knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws;
     (e) The Borrower and its Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances,
hazardous waste, solid waste, or oil and gas exploration and production wastes,
have been disposed of or otherwise released and

-59-



--------------------------------------------------------------------------------



 



there has been no threatened release of any hazardous substances on or to any
property of the Borrower or any of its Subsidiaries;
     (f) To the extent applicable, all property of the Borrower and its
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and
     (g) Neither the Borrower nor any of its Subsidiaries has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance, hazardous waste or solid waste into the environment.
     5.13 Borrower’s Subsidiaries. The Borrower does not have any Subsidiary or
own any stock in any other corporation or association except those listed in the
Disclosure Schedule or disclosed to the Administrative Agent in writing. Neither
the Borrower nor any of its Subsidiaries is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed to the
Administrative Agent in writing. The Borrower owns, directly or indirectly, the
equity membership or partnership interest in each of its Subsidiaries, which is
indicated in the Disclosure Schedule or as disclosed to the Administrative Agent
in writing.
     5.14 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are necessary
to carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property unless, in each case, such failure to
possess or violation has not had, and could not reasonably be expected to have,
a Material Adverse Effect.
     5.15 Government Regulation. Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under the Federal Power Act,
the Investment Company Act of 1940, or any other Law which regulates the
incurring by such Person of Indebtedness.
     Neither the Borrower nor any of its Restricted Subsidiaries, nor any Person
having “control” (as that term is defined in 12 U.S.C. § 375b(9) or in
regulations promulgated pursuant thereto) of the Borrower or any of its
Restricted Subsidiaries, is a “director” or an “executive officer” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary or of any subsidiary of a bank
holding company of which any Lender

-60-



--------------------------------------------------------------------------------



 



is a subsidiary. Neither the Borrower nor any subsidiary or Affiliate of the
Borrower is (a) named on the list of Specially Designated Nationals or Blocked
Persons maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt, or (b) (i) an
agency of the government of a country, (ii) an organization controlled by a
country, or (iii) a person resident in a country that is subject to a sanctions
program identified on the list maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, and the proceeds from the loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.
     5.16 Solvency. The Borrower and each of its Subsidiaries is solvent (as
such term is used in applicable bankruptcy, liquidation, receivership,
insolvency or similar Laws), and the sum of the Borrower’s and each of its
Subsidiaries’ absolute and contingent liabilities, including the Obligations or
guarantees thereof, do not exceed the fair market value of such Person’s assets,
and the Borrower’s and each of its Subsidiaries’ capital should be adequate for
the businesses in which such Person is engaged and intends to be engaged.
Neither the Borrower nor any of its Subsidiaries has incurred (whether under the
Loan Documents or otherwise), nor does any such Person intend to incur or
believe that it will incur, debts which will be beyond its ability to pay as
such debts mature.
     5.17 Use of Proceeds. The statements and representations made in
Section 2.05 are true and correct.
     5.18 Collateral Documents. The Pledge and Security Agreement is effective
to create in favor of the Administrative Agent (for the benefit of the Lenders
and the holders of the Lender Hedging Obligations) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Collateral consisting of certificated securities,
when certificates representing such Collateral are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Pledge and Security Agreement, when financing statements in appropriate form are
filed in the offices specified in the Perfection Certificate, the Administrative
Agent (for the benefit of the Lenders and the holders of the Lender Hedging
Obligations) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Restricted Persons in such Collateral and,
subject to Section 9-315 of the New York UCC, the proceeds thereof, as security
for the Obligations and Lender Hedging Obligations, in each case prior and
superior in right to any other Person.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to the Borrower, and to induce each Lender to enter
into this Agreement and extend credit hereunder, the Borrower covenants and
agrees that until the full and final payment

-61-



--------------------------------------------------------------------------------



 



of the Obligations and the termination of this Agreement, unless the Majority
Lenders, or all Lenders as required under Section 10.01, have previously agreed
otherwise:
     6.01 Payment and Performance. Each Restricted Person will pay all amounts
due under the Loan Documents to which it is a party, in accordance with the
terms thereof, and will observe, perform and comply with every covenant and term
expressed in the Loan Documents to which it is a party.
     6.02 Books, Financial Statements and Reports. The Borrower will maintain
and will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP, will maintain its
Fiscal Year, and will furnish the following statements and reports to the
Administrative Agent for distribution to each Lender at the Borrower’s expense:
     (a) As soon as available, and in any event within ninety (90) days after
the end of each Fiscal Year, (i) complete Consolidated financial statements of
the Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Subsidiaries (reflecting the
consolidating information for each MLP and its subsidiaries on a Consolidated
basis) and the Restricted Subsidiaries (individually or with one or more on a
combined basis) for such Fiscal Year, setting forth, in each case, in
comparative form, figures for the preceding Fiscal Year, such financial
statements and information of the Borrower furnished, in each case, pursuant to
clause (ii) to be certified by an authorized financial officer of the Borrower
as presenting fairly, in all material respects, the information contained
therein, on a basis consistent with the Consolidated financial statements, which
consolidating statement of operations may be in summary form in detail
satisfactory to the Administrative Agent. Such financial statements shall
contain a Consolidated balance sheet as of the end of such Fiscal Year and
Consolidated statements of earnings for such Fiscal Year. Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year.
     (b) As soon as available, and in any event within fifty (50) days after the
end of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of
the end of such Fiscal Quarter and the Borrower’s Consolidated statements of
income, partners’ capital and cash flows for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year-end adjustments; provided,
however, that at any time when the Borrower shall be subject to the reporting
requirements of Section 13 or 15(d) of the

-62-



--------------------------------------------------------------------------------



 



Exchange Act, delivery within the time period specified above of copies of the
Quarterly Report on Form 10-Q of the Borrower for such Fiscal Quarter prepared
in accordance with the requirements therefor and filed with the Commission shall
be deemed to satisfy the requirements of this clause (b)(i) for any of the first
three Fiscal Quarters of a Fiscal Year and (ii) a consolidating balance sheet
and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Subsidiaries (reflecting the
consolidating information for each MLP and its subsidiaries on a Consolidated
basis) and the Restricted Subsidiaries (individually or with one or more on a
combined basis) for such Fiscal Quarter, setting forth, in each case, in
comparative form, figures for same period of the preceding Fiscal Year, such
financial statements and information of the Borrower furnished, in each case,
pursuant to clauses (b)(i) and (ii), to be certified by an authorized financial
officer of the Borrower as presenting fairly, in all material respects, the
information contained therein, on a basis consistent with the Consolidated
financial statements, which consolidating statement of operations may be in
summary form in detail satisfactory to the Administrative Agent. Such financial
statements shall set forth in comparative form the corresponding figures for the
same period or date of the preceding Fiscal Year. In addition the Borrower will,
together with each such set of financial statements and each set of financial
statements furnished under subsection (a) or (b) of this Section, furnish a
Compliance Certificate, signed on behalf of the Borrower by the chief financial
officer, principal accounting officer or treasurer of the General Partner,
setting forth that such financial statements of the Borrower as presenting
fairly, in all material respects, the information contained therein (subject, in
the case of Fiscal Quarter-end statements, to normal year-end adjustments),
stating that such officer has reviewed the Loan Documents, containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Quarter with the requirements of Section 7.12, and stating that no Default
exists at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default.
     (c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) on the date that such information is
posted at the Borrower’s or an MLP’s web site on the Internet or at such other
web sites as notified to the Lenders.
     (d) The Borrower will furnish to the Administrative Agent prompt written
notice of any change in (i) any Restricted Person’s name, (ii) any Restricted
Person’s identity or organizational structure or jurisdiction of incorporation,
or (iii) any Restricted Person’s Federal Taxpayer Identification Number. The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected

-63-



--------------------------------------------------------------------------------



 



security interest as contemplated in the Collateral Documents. The Borrower also
agrees promptly to notify the Administrative Agent if any material portion of
the Collateral is damaged or destroyed.
     (e) At the time of delivery of financial statements pursuant to
Section 6.02(b), if Collateral consists of any property other than the
certificated securities delivered to the Administrative Agent on the Closing
Date, the Borrower shall deliver to the Administrative Agent an Officer’s
Certificate (i) either confirming that there has been no change in such
information since the Perfection Certificate was delivered on the Closing Date
under the Existing Credit Agreement or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes, and
(ii) certifying that all UCC financing statements (including fixtures filings,
as applicable) or other appropriate filings, recordings or registrations, have
been filed of record in each applicable governmental, municipal or other
appropriate office in each applicable jurisdiction to the extent necessary to
protect and perfect the security interests under the Collateral Documents.
     (f) At the time of the delivery thereof pursuant to the Applicable MLP
Credit Agreement or any indenture or agreement governing Indebtedness of an MLP
and its subsidiaries, copies of (i) each financial statement of such MLP and/or
its subsidiaries accompanied by each report, opinion or certificate required to
be provided in connection with such financial statement, (ii) each certificate
regarding compliance with representations, warranties and covenants and/or the
absence of default, and (iii) each other report or notice regarding any default
or potential default in such Indebtedness or other Indebtedness, any material
adverse change or material adverse effect, or other material event or
circumstance, including those related to any claim or notice of potential
liability under Environmental Laws, any filing of any suit or proceeding or the
assertion of any claim or violation of any Laws, in each case as required under
the provisions of the Applicable MLP Credit Agreement or such other indenture or
agreement; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (f) on the date that such information is
posted at the applicable MLP’s web site on the Internet or at such other web
sites as notified to the Lenders.
     (g) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by an MLP or any of its
subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by an MLP or any of its subsidiaries with the Commission and of
all press releases and other statements made available generally by an MLP or
any of its subsidiaries to the public concerning material developments; provided
that the Borrower shall be deemed to have furnished the information specified in
this clause (g) on the date that such information is posted at the applicable
MLP’s web site on the Internet or at such other web sites as notified to the
Lenders.
     6.03 Other Information and Inspections. Each Restricted Person will furnish
to each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and

-64-



--------------------------------------------------------------------------------



 



operations. Each Restricted Person will permit representatives appointed by the
Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours (which right to visit and inspect shall be limited to once during
any Fiscal year unless a Default has occurred and is continuing) any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of the information furnished to the Administrative Agent or any
Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and, upon prior notice to the Borrower, its
representatives.
     6.04 Notice of Material Events. The Borrower will notify the Administrative
Agent, LC Issuer and each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any Responsible Officer of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:
     (a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect or an ETP Material
Adverse Effect or a Regency Material Adverse Effect;
     (b) the occurrence of (i) any Default or any “Default” as defined in the
Applicable MLP Credit Agreement or (ii) any “Default” or “Event of Default” as
defined in the Indenture;
     (c) the acceleration of the maturity of any Indebtedness owed by the
Borrower or any of its Subsidiaries or of any default by the Borrower or any of
its Subsidiaries under any indenture, mortgage, agreement, contract or other
instrument to which it is a party or by which it or any of its properties is
bound, if such acceleration or default has had or could have a Material Adverse
Effect, an ETP Material Adverse Effect, or a Regency Material Adverse Effect;
     (d) the occurrence of any Termination Event;
     (e) Under any Environmental Law, any claim of $10,000,000 or more with
respect to any Restricted Person or of $50,000,000 or more with respect to any
Unrestricted Person, any notice of potential liability that could reasonably be
expected to exceed such amount with respect to such Person, or any other
material adverse claim asserted against any Restricted Person or any
Unrestricted Person or with respect to any Restricted Person’s or any
Unrestricted Person’s properties taken as a whole; and
     (f) the filing of any suit or proceeding, or the assertion in writing of a
claim, against any Restricted Person or any Unrestricted Person or with respect
to any Restricted Person’s or any Unrestricted Person’s properties, in which an
adverse decision could reasonably be expected to have a Material Adverse Effect,
or an ETP Material Adverse Effect, or a Regency Material Adverse Effect.

-65-



--------------------------------------------------------------------------------



 



     Upon the occurrence of any of the foregoing, Restricted Persons will take
all necessary or appropriate steps to remedy promptly any such Material Adverse
Effect, Default, acceleration, default, or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to herein and stating
what action the Restricted Person has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.04(b) shall describe with
particularity any and all provisions of this Agreement and other Loan Documents,
if applicable, that have been breached.
     6.05 Maintenance of Properties. The Borrower shall, and shall cause each
other Restricted Person to, maintain and keep, or cause to be maintained and
kept, its properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent any Restricted Person from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Borrower has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
     6.06 Maintenance of Existence and Qualifications. The Borrower shall, and
shall cause each other Restricted Person to, (a) maintain and preserve its
existence and its rights and franchises in full force and effect and (b) qualify
to do business in all states or jurisdictions where required by applicable Law,
except where the failure so to qualify has not had, and could not reasonably be
expected to have, a Material Adverse Effect.
     6.07 Payment of Trade Liabilities, Taxes, etc. The Borrower shall, and
shall cause each other Restricted Person to:
     (a) timely file all tax returns required to be filed in any jurisdiction;
     (b) timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
other Restricted Person;
     (c) timely pay all Liabilities owed by it on ordinary trade terms to
vendors, suppliers and other Persons providing goods and services used by it in
the ordinary course of its business;
     (d) timely pay and discharge when due all other Liabilities now or
hereafter owed by it, other than royalty payments suspended in the ordinary
course of business; and
     (e) maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.

-66-



--------------------------------------------------------------------------------



 



     Each Restricted Person may, however, delay paying or discharging any of the
foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such Restricted Person or (ii) the non-payment of all such
taxes, assessments, charges, levies and Liabilities in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
     6.08 Insurance. The Borrower shall, and shall cause each other Restricted
Person to, at all times maintain at its own expense with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
     6.09 Compliance with Law. The Borrower shall, and shall cause each other
Restricted Person to, conduct its business and affairs in compliance with all
Laws applicable thereto and will maintain in good standing all licenses that may
be necessary or appropriate to carry on its business, except for failures so to
comply that have not had, and could not reasonably be expected to have, a
Material Adverse Effect.
     6.10 Environmental Matters. The Borrower shall, and shall cause each other
Restricted Person to:
     (a) comply in all material respects with all Environmental Laws now or
hereafter applicable to such Restricted Person as well as all contractual
obligations and agreements with respect to environmental remediation or other
environmental matters and shall obtain, at or prior to the time required by
applicable Environmental Laws, all environmental, health and safety permits,
licenses and other authorizations necessary for its operations and will maintain
such authorizations in full force and effect;
     (b) promptly furnish to the Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by any Restricted Person or General Partner, or of
which it has notice, pending or threatened against any Restricted Person, the
potential liability of which exceeds or might reasonably be expected to exceed
$15,000,000 or could reasonably be expected to have a Material Adverse Effect if
resolved adversely against any Restricted Person, by any Governmental Authority
with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business; and
     (c) promptly furnish to the Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by any Restricted Person or General Partner in connection with its ownership or
use of its properties or the conduct of its business, relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location, the potential liability of which exceeds or might
reasonably be expected to exceed $15,000,000 or could reasonably be expected to
have a Material Adverse Effect if resolved adversely against any Restricted
Person.

-67-



--------------------------------------------------------------------------------



 



     6.11 Guaranties of Subsidiaries.
     (a) The Borrower shall cause each Subsidiary, whether existing on the
Closing Date or created, acquired or coming into existence after the Closing
Date, that Guarantees any other Indebtedness of the Borrower to execute and
deliver to the Administrative Agent a Guaranty.
     (b) Simultaneously with its delivery of such a Guaranty, the Borrower shall
cause each Subsidiary to, at the reasonable request of the Administrative Agent,
provide written evidence reasonably satisfactory to the Administrative Agent and
its counsel that such Subsidiary has taken all corporate, limited liability
company or partnership action necessary to duly approve and authorize its
execution, delivery and performance of such Guaranty and any other documents
which it is required to execute.
     (c) The Borrower may redesignate any Unrestricted Person to be a Restricted
Subsidiary, provided that the Borrower shall not make such a designation unless
at the time of such action and after giving effect thereto, (i) none of such
Unrestricted Persons have outstanding Indebtedness or Guarantees, other than
Indebtedness permitted under Section 7.01, or Liens on any of their property,
other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied. In no event will either MLP or any of
their respective subsidiaries be designated a Restricted Subsidiary.
     (d) The Borrower may designate any Person who becomes a Subsidiary of the
Borrower after the date hereof to be an Unrestricted Person, provided that all
Investments in such Subsidiary at the time of such designation shall be treated
as Investments made on the date of such designation, and provided further that
the Borrower shall not make such a designation unless such designation is made
not later than thirty (30) days after the date such Person becomes a Subsidiary
and, at the time of such action and after giving effect thereto, (i) such
Subsidiary does not own, directly or indirectly, any Indebtedness or Equity
Interests of the Borrower or any Restricted Subsidiary, (ii) no Default or Event
of Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, (iv) the Investment
represented by such designation is permitted under clause (f) of the definition
of Permitted Investments and (v) the Borrower has provided to the Administrative
Agent an officer’s certificate in form satisfactory to the Administrative Agent
to the effect that each of the foregoing conditions have been satisfied. No
Restricted Subsidiary may be redesignated as an Unrestricted Person.
     (e) The Borrower shall be deemed to have made a Restricted Payment upon
designation of an Unrestricted Person in an amount equal to the fair market
value of all

-68-



--------------------------------------------------------------------------------



 



Restricted Persons’ Investments in such Unrestricted Person at the time of
designation. The Borrower shall only be permitted to designate an Unrestricted
Person or make an Investment in an Unrestricted Subsidiary if the Borrower is
permitted to make a Restricted Payment in such amount.
     6.12 Compliance with Agreements. The Borrower shall, and shall cause each
other Restricted Person to, observe, perform or comply in all material respects
with any agreement with any Person or any term or condition of any instrument,
if such agreement or instrument is materially significant to such Restricted
Person or to Restricted Persons on a Consolidated basis, unless any such failure
to so observe, perform or comply is remedied within the applicable period of
grace (if any) provided in such agreement or instrument.
     6.13 Further Assurances. At any time or from time to time upon the
reasonable request of the Administrative Agent, the Borrower shall, and shall
cause each other Restricted Person to, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall, and shall cause each other Restricted Person to,
take such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations and the Lender Hedging Obligations are
guarantied by the Guarantors and secured by substantially all of the assets of
the Restricted Persons (other than ETP GP and Regency GP), including all of the
outstanding Equity Interests of any Restricted Subsidiary acquired or created
after the Closing Date.
     6.14 Miscellaneous Business Covenants. Unless otherwise consented to by the
Administrative Agent or Majority Lenders, the Borrower shall, and shall cause
each other Restricted Person to, (i) maintain entity records and books of
account separate from those of any other entity, including each MLP or any of
their respective subsidiaries, which is an Affiliate of such entity; (ii) not
commingle its funds or assets with those of any other entity, including each MLP
or any of their respective subsidiaries, which is an Affiliate of such entity;
and (iii) provide that the board of directors or other analogous governing body
of the General Partner will hold all appropriate meetings to authorize and
approve such entity’s actions, which meetings will be separate from those of
other entities, including each MLP or any of their respective subsidiaries.
     6.15 Restricted/Unrestricted Subsidiaries. The Borrower:
     (a) will not, and will not permit any Restricted Person to guaranty any
Indebtedness of any of the Unrestricted Persons;
     (b) will not permit any Unrestricted Person to hold any equity or other
ownership interest in any Restricted Person;
     (c) will operate each Unrestricted Person in such a manner as to make it
apparent to all creditors of such Unrestricted Person that such Unrestricted
Person is a legal entity separate and distinct from all of the Restricted
Persons and as such is solely responsible for its debts;

-69-



--------------------------------------------------------------------------------



 



     (d) will cause ETP and each of its subsidiaries which has a Restricted
Person as its general partner to incur Indebtedness only under notes, loan
agreements or other applicable agreements that expressly state that such
Indebtedness is being incurred by ETP and, if applicable, such subsidiaries, on
a basis that is non-recourse to ETP’s general partner; and
     (e) will cause each Unrestricted Person (other than an MLP and its
subsidiaries) to incur Indebtedness only under notes, loan agreements or other
applicable agreements that expressly state that such Indebtedness is being
incurred by such Unrestricted Person on a basis that is non-recourse to the
Restricted Persons.
ARTICLE VII.
NEGATIVE COVENANTS
     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to the Borrower, and to induce each Lender to enter
into this Agreement and make the Loans, the Borrower covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under
Section 10.01, have previously agreed otherwise:
     7.01 Indebtedness. The Borrower shall not, and shall not permit any other
Restricted Person to, in any manner owe or be liable for Indebtedness except for
the following:
     (a) the Obligations;
     (b) Indebtedness of any Restricted Person (other than ETP GP, ETP LLC,
Regency GP and Regency LLC) to any other Restricted Person (other than ETP GP,
ETP LLC, Regency GP and Regency LLC); provided, (i) all such Indebtedness shall
be evidenced by promissory notes and all such notes shall be subject to a first
priority Lien pursuant to the Pledge and Security Agreement, (ii) all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case is reasonably satisfactory to the Administrative Agent, and (iii) any
payment by any Restricted Person that is a Guarantor under any guaranty of the
Obligations shall result in a pro rata reduction of the amount of any such
Indebtedness owed by such Guarantor to the Borrower or to any Restricted
Subsidiary that is a Guarantor for whose benefit such payment is made;
     (c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;
     (d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
     (e) Indebtedness of (i) ETP LLC arising by operation of law as a result of
ETP LLC being the general partner of ETP GP, (ii) ETP GP arising by operation of
law as a result of ETP

-70-



--------------------------------------------------------------------------------



 



GP being the general partner of ETP, (iii) Regency LLC arising by operation of
law as a result of Regency LLC being the general partner of Regency GP, and
(iv) Regency GP arising by operation of law as a result of Regency GP being the
general partner of Regency;
     (f) Indebtedness in respect to future payment for non-competition covenants
and similar payments under agreements governing a Permitted Acquisition by a
Restricted Person not to exceed at any time $5,000,000;
     (g) Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof incurred prior to the time such Person becomes a Subsidiary, not
to exceed at any time $15,000,000; provided that (i) such Indebtedness is not
created in contemplation of such Person becoming a Subsidiary and (ii) such
Indebtedness is not assumed or Guaranteed by any other Restricted Person;
     (h) other Indebtedness of the Borrower (and, without duplication,
Guarantees thereof by Subsidiaries of the Borrower who are Guarantors of the
Obligations hereunder) in an aggregate principal amount not to exceed at any
time $20,000,000;
     (i) Senior Note Indebtedness; provided the amount of such Indebtedness
shall not exceed an aggregate principal amount of $1,850,000,000 outstanding at
any one time; and
     (j) refinancings, renewals or extensions of all or any part of any
Indebtedness incurred in accordance with the foregoing clause (j) (“Senior Note
Refinancing Indebtedness”), provided that (i) the maturity date of such Senior
Note Refinancing Indebtedness is no earlier than the Maturity Date, (ii) there
are no scheduled repayments of principal of such Senior Note Refinancing
Indebtedness or sinking fund payments thereon prior to the Maturity Date,
(iii) the documents or instruments governing such Indebtedness do not contain
any maintenance financial covenant, (iv) such Indebtedness is not secured, and
(v) the principal amount of such Senior Note Refinancing Indebtedness does not
exceed the principal amount of Senior Note Indebtedness being refinanced,
renewed or extended except by an amount equal to accrued and unpaid interest,
prepayment premium, fees and expenses reasonably incurred in connection with
such refinancing, renewal or extension.
     7.02 Limitation on Liens. The Borrower shall not, and shall not permit any
other Restricted Person to, create, assume or permit to exist any Lien upon or
with respect to any of its properties or assets now owned or hereafter acquired,
except the following Liens (to the extent permitted by this Section, herein
called “Permitted Liens”):
     (a) Liens existing on the date of this Agreement and listed in the
Disclosure Schedule;
     (b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

-71-



--------------------------------------------------------------------------------



 



     (c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including Liens on property of any Restricted
Person in the possession of storage facilities, pipelines or barges) arising in
the ordinary course of business for amounts which are not more than sixty
(60) days past due or the validity of which is being contested in good faith and
by appropriate proceedings, if necessary, and for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;
     (e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;
     (g) rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;
     (h) rights reserved to or vested by Law in any Governmental Authority to
control or regulate in any manner any of the properties of any Restricted Person
or the use thereof or the rights and interests of any Restricted Person therein
under any and all Laws;
     (i) rights reserved to the grantors of any properties of any Restricted
Person, and the restrictions, conditions, restrictive covenants and limitations,
in respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;
     (j) inchoate Liens in respect of pending litigation or with respect to a
judgment that has not resulted in an Event of Default under Section 8.01;
     (k) statutory Liens in respect of payables;
     (l) any Lien existing on any property prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property of the
Borrower or any Subsidiary, (iii) such Lien shall secure only those obligations
which it secures

-72-



--------------------------------------------------------------------------------



 



on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be; and (iv) such Liens together with all Liens permitted under
Section 7.02(m) do not secure Indebtedness in excess of the amount permitted by
Section 7.02(m);
     (m) Liens securing Indebtedness permitted by Section 7.01(f), 7.01(g) or
7.01(h); provided that such Liens do not secure Indebtedness that together with
(but without duplication) all Indebtedness secured by Liens permitted under
Section 7.02(l) exceeds a principal amount at any one time of $35,000,000;
     (n) Liens on cash margin collateral securing Hedging Contracts permitted
under Section 7.10;
     (o) Liens in respect of operating leases covering only the property subject
thereto; and
     (p) Liens pursuant to the Loan Documents.
Notwithstanding any of the foregoing to the contrary, no Liens of the kind set
forth in clauses (a) through and including (o) above shall be permitted on the
Equity Interests of ETP, ETP GP, ETP LLC, Regency, Regency GP or Regency LLC.
     7.03 Limitation on Mergers, Issuances of Subsidiary Securities. The
Borrower shall not, and shall not permit any other Restricted Person to, enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself or suffer any liquidation or dissolution, except
(a) Permitted Acquisitions and (b) the merger, dissolution or liquidation into
or consolidation of a Restricted Subsidiary (other than ETP GP, ETP LLC, Regency
GP or Regency LLC) with or into the Borrower (so long as the Borrower is the
surviving entity) or another Restricted Subsidiary (other than ETP GP, ETP LLC,
Regency GP or Regency LLC) (so long as if one such Restricted Person is a
Guarantor, the surviving entity shall be a Guarantor). Except in connection with
a sale of all of the Equity Interest of a Restricted Subsidiary permitted under
Section 7.04: (i) the Borrower will not, and will not permit any Restricted
Subsidiary to, sell, transfer or otherwise dispose the Equity Interest of any
Restricted Subsidiary and no Restricted Subsidiary will issue any additional
Equity Interests if such action will result in or allow any diminution of the
Borrower’s Equity Interest (direct or indirect) in such Restricted Subsidiary;
and (ii) no Restricted Subsidiary of the Borrower that is a partnership will
allow any diminution of the Borrower’s interest (direct or indirect) in such
Restricted Subsidiary.
     7.04 Limitation on Sales of Property. The Borrower shall not, and shall not
permit any other Restricted Person to, sell, transfer, lease, exchange, alienate
or dispose of any of its property or any material interest therein except:
     (a) in respect of Borrower, (or any Restricted Subsidiary that holds
limited partnership units of an MLP), and in respect of ETP GP, ETP LLC, Regency
GP or Regency LLC: (i) the sale of stock or other securities issued by a
Restricted Subsidiary of a Restricted Person in order to qualify directors if
required by applicable law, (ii) the sale of immaterial assets

-73-



--------------------------------------------------------------------------------



 



(other than stock or securities, including partnership units) in the ordinary
course, (iii) the sale of limited partnership units of an MLP, provided that
with respect to this clause (iii) (A) no Default or Event of Default shall have
occurred or be continuing or would result therefrom, (B) the aggregate sale of
limited partnership units of ETP from and after the Closing Date shall not
exceed 25% of such units owned by the Borrower or of such units owned by its
Restricted Subsidiaries as of such date and the aggregate sale of limited
partnership units of Regency from and after the Closing Date shall not exceed
25% of such units owned by the Borrower or of such units owned by its Restricted
Subsidiaries as of the Closing Date, (C) after giving effect to such sale on a
pro forma basis as if it had occurred on the first day of the test period most
recently ended, the Borrower shall be in compliance with Section 7.12, and
(D) the Net Asset Sale Proceeds thereof shall be applied pursuant to
Section 2.06(b), to the extent required by such Section;
     (b) in respect of any Restricted Subsidiary of the Borrower, other than ETP
GP, ETP LLC, Regency GP or Regency LLC that owns operating assets acquired after
the date of this Agreement, the following in respect of such operating assets:
(i) equipment and other personal property and fixtures that are either
(A) obsolete for their intended purposes and disposed of in the ordinary course
of business, or (B) replaced by personal property or fixtures of comparable
suitability owned by such Restricted Person free and clear of all Liens except
Permitted Liens; (ii) inventory which is sold in the ordinary course of business
on ordinary trade terms; (iii) property sold or transferred by any Restricted
Subsidiary to any other Restricted Subsidiary (so long as if the transferor is a
Guarantor, the transferee shall be a Guarantor); (iv) property subject to a Sale
and Lease-Back Transaction with respect to which the Attributable Debt and Liens
are permitted by the provisions of this Agreement; (v) assignment of accounts
receivable for collection purposes in the ordinary course of business;
(vi) property sold to comply with any divestment requirement imposed in
connection with the approval of an acquisition under Hart-Scott-Rodino Act of
1976; (vii) sales, transfers or other dispositions of other property or
issuances or sales of Equity Interests of any Restricted Subsidiary, in any case
for fair consideration that are in the best interests of the Borrower not to
exceed $10,000,000 on a cumulative basis, provided that immediately after giving
effect to such proposed disposition no Default or Event of Default shall exist
and be continuing; and (viii) sales, transfers or other dispositions of other
property for fair consideration that are in the best interests of the Borrower
to any Person; provided that with respect to this clause (viii) (A) no Default
or Event of Default shall have occurred or be continuing or would result
therefrom, (B) after giving effect to such sale on a pro forma basis as if it
had occurred on the first day of the test period most recently ended, the
Borrower shall be in compliance with Section 7.12, (C) such sale, transfer or
disposition is in exchange for other assets used by the Borrower or its
Restricted Subsidiaries in the furtherance of their business, and (D) with
respect to the amount of the proceeds of such sale, transfer or disposition
(other than such assets received in exchange), net of customary costs of sale
(in this paragraph, the “Proceeds”), (x) such Proceeds are applied within twelve
(12) months to the purchase of other assets used by the Borrower or its
Restricted Subsidiaries in the furtherance of their business or (y) the
Commitments are permanently reduced within twelve (12) months by the amount of
any such Proceeds not so applied to the purchase of such assets used by the
Borrower or its Restricted Subsidiaries in the furtherance of their business;
and

-74-



--------------------------------------------------------------------------------



 



     (c) ETP GP may exchange all or part of the incentive distribution rights
owned by it for limited partnership units of ETP of not less than substantially
equivalent value as of the date of such exchange.
Except as expressly permitted by this Section 7.04, in no event shall the
Borrower sell, transfer, lease, exchange, alienate or dispose of its interests
in ETP GP, ETP LLC, Regency GP or Regency LLC nor permit ETP LLC to sell,
transfer, lease, exchange, alienate or dispose of its interests in ETP GP nor
permit ETP GP to sell, transfer, lease, exchange, alienate or dispose of its
interests in ETP nor permit Regency LLC to sell, transfer, lease, exchange,
alienate or dispose of its interest in Regency GP nor permit Regency GP to sell,
transfer, lease, exchange, alienate or dispose of its interests in Regency.
     7.05 Limitation on Restricted Payment. The Borrower shall not, and shall
not permit any other Restricted Person to, declare or make, directly or
indirectly any Restricted Payments. Notwithstanding the foregoing, (a) no
Restricted Person shall be restricted, directly or indirectly, from declaring
and making Restricted Payments to another Restricted Person, (b) the Borrower
may purchase its common limited partnership units and redeem the Restructuring
Preferred Units, so long as in connection with each such purchase or redemption
(i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) prior to and after giving effect thereto, the Leverage Ratio of
the Borrower is not greater than 4.50 to 1.00, and (iii) the sum of the
Borrower’s Cash on hand plus the amount of Cash that is available to be borrowed
under the Commitments without resulting in the Leverage Ratio of the Borrower
being greater than 4.50 to 1.00, is greater than $10,000,000, and (c) so long as
the Borrower shall be in compliance with Section 7.12 prior to and after giving
effect to any distribution, and so long as no Event of Default has occurred and
is continuing or would result therefrom, the Borrower may declare or order and
make, pay or set apart, during each Fiscal Quarter, Restricted Payments
consisting of cash distribution to its general partner, its preferred limited
partner unit holders and its common limited partner unit holders pursuant to the
requirements of the Partnership Agreement or the Restructuring Preferred Units.
     7.06 Limitation on Investments, Loans and Advances. The Borrower shall not,
and shall not permit any other Restricted Person to, make or commit to make any
capital contributions to, or make or hold any other Investments in, any Person,
other than Permitted Investments, nor acquire properties or assets except (a) in
the ordinary course of business, (b) any acquisition of capital assets that will
become a part of the operations of such Restricted Person (and provided that the
same shall not result in a violation of Section 7.08) and (c) any Permitted
Acquisition. Except for Permitted Investments and Hedging Contracts permitted
under Section 7.10, the Borrower shall not, and shall not permit any other
Restricted Person to, extend credit, make advances or make loans other than
normal and prudent extensions of credit to customers in the ordinary course of
business or to another Restricted Person in the ordinary course of business,
which extensions shall not be for longer periods than those extended by similar
businesses operated in a normal and prudent manner. The Borrower shall not
permit any Equity Interest of a Restricted Subsidiary to be held by an
Unrestricted Person or any Indebtedness, obligations or liabilities of a
Restricted Subsidiary to be held by an Unrestricted Person.

-75-



--------------------------------------------------------------------------------



 



     7.07 Transactions with Shareholders and Affiliates. No Restricted Person
shall, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder of 5% or more of any class of Equity
Interests of a Restricted Person or with any Affiliate of a Restricted Person,
on terms that are less favorable to such Restricted Person than those that might
be obtained at the time from a Person who is not such a holder or Affiliate;
provided, the foregoing restriction shall not apply to: (a) any transaction
between Restricted Persons; (b) reasonable and customary fees paid to members of
the board of directors (or similar governing body) of the Borrower and its
Restricted Subsidiaries; (c) compensation arrangements for officers and other
employees of any Restricted Person entered into in the ordinary course of
business; (d) the transactions that are the subject of an MLP Limited
Partnership Agreement; (e) transactions between a Restricted Person on the one
hand and an MLP and the general partner of such MLP and their respective
Subsidiaries on the other hand similar to those typically addressed in omnibus
agreements between the sponsors of a publicly traded limited partnership on the
one hand and the publicly traded partnership on the other hand; (f) the
transactions that are the subject of the Shared Services Agreement dated
August 26, 2005 by and between ETP and the Borrower, as amended or replaced from
time to time; (g) the transactions that are the subject of the Services
Agreement by and among ETE Services Company, LLC, the Borrower and Regency in
substantially the form attached as Exhibit H to that certain Contribution
Agreement dated May 10, 2010 providing for a portion of the Restructuring
Transactions, as amended or replaced from time to time, and (h) transactions
entered into in the ordinary course of business of such Restricted Person on
terms that are no less favorable to such Restricted Person than those which
would have been obtainable at the time in an arm’s length transaction with
Persons that are not Affiliates.
     7.08 Conduct of Business. From and after the Closing Date, the Borrower
shall not engage in any business other than (a) the Permitted Line of Business
and (b) such other lines of business as may be consented to by Majority Lenders.
ETP GP shall not engage in any business other than acting as the general partner
of ETP, ETP LLC shall not engage in any business other than acting as the
general partner of ETP GP, Regency LLC shall not engage in any business other
than acting as the general partner of Regency GP, and Regency GP shall not
engage in any business other than acting as the general partner of Regency.
     7.09 Restrictive and Negative Pledge Agreements. Except as expressly
provided for in the Loan Documents and as described in the Disclosure Schedule
or the documents governing the Senior Notes or the Senior Notes Refinancing
Indebtedness, the Borrower shall not, and shall not permit any other Restricted
Person to, directly or indirectly, enter into, create, or otherwise allow to
exist any contract or other consensual restriction on (a) the ability of any
Restricted Subsidiary to: (i) pay dividends or make other distributions;
(ii) redeem Equity Interests held in it by the Borrower or another Restricted
Subsidiary; (iii) repay loans and other indebtedness owing by it to the Borrower
or another Restricted Subsidiary; or (iv) transfer any of its assets to the
Borrower or another Restricted Subsidiary; or (b) the ability of any Restricted
Person to create Liens on any of its assets or property to secure the
Obligations or Lender Hedging Obligations.
     7.10 Hedging Contracts. The Borrower shall not, and shall not permit any
other Restricted Person to, be a party to or in any manner be liable on any
Hedging Contract except

-76-



--------------------------------------------------------------------------------



 



any Hedging Contracts (a) entered into by such Person in the ordinary course of
business for the purpose of fixing interest rates on the Indebtedness under the
Loan Documents or for the purpose of directly mitigating risks or reducing costs
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person in the normal course of business, and
not for purposes of speculation, (b) that does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party, and (c) that is with a
counterparty whose obligations are rated (or are guaranteed by an affiliate
whose obligations are rated) AA-/Aa3 or better, respectively, by any Rating
Agency or are in accordance with the risk management policies of the Borrower as
such policies have been adopted or amended from time to time and disclosed to
the Lenders.
     7.11 Commingling of Deposit Accounts and Accounts. The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, commingle their
respective Deposit Accounts or Accounts (as such terms are defined in Article 9
of the UCC) with the Deposit Accounts or Accounts of any of its Unrestricted
Persons.
     7.12 Financial Covenants.
     (a) Leverage Ratio of the Borrower. (i) On each Quarterly Testing Date
using the Consolidated Funded Debt of the Borrower outstanding on such day and
using Consolidated EBITDA of the Borrower for the four Fiscal Quarter period
ending on such day, (ii) on the date of each acquisition or disposition of
limited partnership units of an MLP or of any Specified Acquisition using the
Consolidated Funded Debt of the Borrower that will be outstanding after giving
effect to such acquisition or disposition and using Consolidated EBITDA of the
Borrower for the four Fiscal Quarter period most recently ending prior to such
acquisition or disposition for which financial statements contemplated by
Section 6.02(b) are available to the Borrower (and giving pro forma effect to
such specified acquisition or disposition as provided in the definition of
Consolidated EBITDA of the Borrower), and (iii) on each date on which the
Borrower makes a distribution permitted under Section 7.05, after giving effect
thereto and using Consolidated EBITDA of the Borrower for the four Fiscal
Quarter period most recently ending prior to such date for which financial
statements contemplated by Section 6.02(b) are available to the Borrower, the
Leverage Ratio of the Borrower will not exceed (A) 4.50 to 1.00 at any time
other than during a Specified Acquisition Period and (B) 5.00 to 1.00 during a
Specified Acquisition Period.
     (b) Consolidated Leverage Ratio. (i) On each Quarterly Testing Date using
the Consolidated Funded Debt of the Borrower plus Consolidated Funded Debt of
ETP plus Consolidated Funded Debt of Regency, in each case outstanding on such
day, and using Consolidated EBITDA of ETP and Consolidated EBITDA of Regency for
the four Fiscal Quarter period ending on such day, (ii) on the date of each
Specified Acquisition using the Consolidated Funded Debt of the Borrower that
will be outstanding after giving effect to such Specified Acquisition plus
Consolidated Funded Debt of ETP and Consolidated Funded Debt of Regency on such
day and using Consolidated EBITDA of ETP and Consolidated EBITDA of Regency, in
each case for the four Fiscal Quarter period most recently ending prior to such
Specified Acquisition for which financial statements contemplated by
Section 6.02(b) are

-77-



--------------------------------------------------------------------------------



 



available to the Borrower (and giving pro forma effect to such Specified
Acquisition), and (iii) on each date on which the Borrower makes a distribution
permitted under Section 7.05, after giving effect thereto and using Consolidated
EBITDA of ETP and Consolidated EBITDA of Regency, in each case for the four
Fiscal Quarter period most recently ending prior to such date for which
financial statements contemplated by Section 6.02(b) are available to the
Borrower, the ratio of (A) the sum of Consolidated Funded Debt of the Borrower
plus Consolidated Funded Debt of ETP plus Consolidated Funded Debt of Regency,
in each case outstanding on the specified date, to (B) the sum of Consolidated
EBITDA of ETP plus Consolidated EBITDA of Regency, in each case for the
specified period, will not exceed 5.50 to 1.00.
     (c) Fixed Charge Coverage Ratio. The ratio of (i) Consolidated EBITDA of
the Borrower for each period of four consecutive Fiscal Quarters to
(ii) Consolidated Fixed Charges for such period will never be less than 3.00 to
1.00 at any time.
     (d) Value to Loan Ratio. The ratio as of any date of (i) Value on such date
to (ii) the outstanding principal amount of Loans, LC Obligations, and Hedging
Termination Value of Lender Hedging Obligations on such date will never be less
than 2.00 to 1.00.
     7.13 Amendments or Waivers of Certain Agreements; Material Contracts. The
Borrower shall not, and shall not permit any other Restricted Person to, agree
to any material amendment, restatement, supplement or other modification to, or
waiver of, any of its material rights under any organizational document (other
than a change in domicile to Delaware or as otherwise permitted hereunder) or
any material agreement, judgment, license or permit after the Closing Date that
could reasonably be expected to have a Material Adverse Effect without in each
case obtaining the prior written consent of Majority Lenders to such amendment,
restatement, supplement or other modification or waiver.
     7.14 Sales and Lease-Backs. The Borrower shall not, and shall not permit
any other Restricted Person to, directly or indirectly, become or remain liable
as lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Restricted Person (a) has sold or transferred or is to sell
or to transfer to any other Person or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by such Restricted Person to any Person in connection with such
lease.
     7.15 Fiscal Year. The Borrower shall not, and shall not permit any other
Restricted Person to, change its Fiscal Year-end without giving fifteen
(15) days prior written notice thereof to the Administrative Agent.
     7.16 Tax Status. The Borrower shall not, and shall not permit any other
Restricted Person existing as of the Closing Date to, take any action that would
result in a change in the tax pass-through status of any Restricted Person
existing as of the Closing Date.

-78-



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Each of the following events constitutes an Event
of Default under this Agreement (each, an “Event of Default”):
     (a) Any Restricted Person fails to pay the principal component of any Loan
or any reimbursement obligation with respect to any Letter of Credit when due
and payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;
     (b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in Section 8.01(a)), whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise, within five Business Days after the same
becomes due;
     (c) Any event defined as a “default” or “event of default” in any Loan
Document (other than this Agreement) occurs, and the same is not remedied within
the applicable period of grace (if any) provided in such Loan Document;
     (d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04 or Article VII;
     (e) Any Restricted Person fails (other than as referred to in
Sections 8.01(a), (b), (c) or (d) above) to duly observe, perform or comply with
any covenant, agreement, condition or provision of any Loan Document to which it
is a party, and such failure remains unremedied for a period of thirty (30) days
after the earlier of (i) a Responsible Officer of the Borrower becomes aware of
such failure or (ii) notice of such failure is given by the Administrative Agent
to the Borrower;
     (f) Any representation or warranty previously, presently or hereafter made
in writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;
     (g) (i) Any Loan Document at any time ceases to be valid, binding and
enforceable as warranted in Section 5.05 for any reason other than its release
by the Lenders or the Administrative Agent (as permitted under Section 9.10),
(ii) any Loan Document shall be declared null and void, (iii) the Borrower shall
repudiate in writing its obligations under any Loan Document to which it is
party, or (iv) the Borrower shall contest the validity or enforceability of any
Loan Document in writing or deny in writing that it has any further liability
under any Loan Document to which it is party;
     (h) (i) The Borrower, any of its Subsidiaries or any Unrestricted Person
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Hedging
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all

-79-



--------------------------------------------------------------------------------



 



creditors under any combined or syndicated credit arrangement) of more than
$10,000,000 in respect of the Borrower or any of its Subsidiaries or of more
than $50,000,000 in respect of an MLP or any of its subsidiaries, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case, following any applicable cure period, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness or
the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Hedging Contract an Early Termination Date (as
defined in such Hedging Contract) resulting from (A) any event of default under
such Hedging Contract as to which the Borrower or any Subsidiary or any
Unrestricted Person is the Defaulting Party (as defined in such Hedging
Contract) or (B) any Termination Event (as defined in such Hedging Contract)
under such Hedging Contract as to which the Borrower or any Subsidiary or any
Unrestricted Person is an Affected Party (as so defined) and, in either event,
the Hedging Termination Value owed by the Borrower or such Subsidiary or such
Unrestricted Person to a single counterparty as a result thereof is greater than
$10,000,000 in respect of the Borrower or any of its Subsidiaries or greater
than $50,000,000 in respect of an MLP or any of its subsidiaries, for such
Hedging Contract and, in the case of a Termination Event under clause (ii)(B),
any Hedging Termination Value payable by the Borrower, any of its Subsidiaries
or an MLP or any of its subsidiaries is not paid when due;
     (i) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Code) in excess of $10,000,000 exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the then current
value of such ERISA Plan’s assets available for the payment of such benefit
liabilities by more than $10,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);
     (j) The Borrower, any of its Subsidiaries or any Unrestricted Person:
     (i) has entered against it a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty (60) days; or
     (ii) commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an

-80-



--------------------------------------------------------------------------------



 



involuntary case under any such Law; or makes a general assignment for the
benefit of creditors; or is generally unable to pay (or admits in writing its
inability to so pay) its debts as such debts become due; or takes corporate or
other action to authorize any of the foregoing; or
     (iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty (60) days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or
     (iv) has entered against it a final judgment for the payment of money in
excess of more than $10,000,000 in respect of the Borrower or any of its
Subsidiaries or of more than $50,000,000 in respect of an MLP or any of its
subsidiaries (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty (60) days after the date of entry thereof or
an appeal or appropriate proceeding for review thereof is taken within such
period and a stay of execution pending such appeal is obtained; or
     (v) suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, and
such writ or warrant of attachment or any similar process is not stayed or
released within sixty (60) days after the entry or levy thereof or after any
stay is vacated or set aside;
     (k) Any Change of Control occurs;
     (l) (i) the Guaranty for any reason, other than the satisfaction in full of
all Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared null and void or any Guarantor
shall repudiate in writing its obligations thereunder, (ii) this Agreement or
any Collateral Document ceases to be in full force and effect (other than by
reason of a release of Collateral in accordance with the terms hereof or thereof
or the satisfaction in full of the Obligations in accordance with the terms
hereof) or shall be declared null and void, or the Administrative Agent shall
not have or shall cease to have, or any Restricted Person shall assert in
writing that the Administrative Agent shall not have or shall cease to have, a
valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of the
Administrative Agent or any Lender to take any action within its control, or
(iii) any Restricted Person shall contest the validity or enforceability of any
Loan Document in writing or deny in writing that it has any further liability,
under any Loan Document to which it is a party;
     (m) Except as permitted in the Applicable MLP Credit Agreement, an MLP
shall, or shall permit any of its subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any of its subsidiaries to (a) pay dividends or make
any other distributions on any of such subsidiary’s

-81-



--------------------------------------------------------------------------------



 



Equity Interests owned by such MLP or any other subsidiary, (b) repay or prepay
any Indebtedness owed by such subsidiary to such MLP or any subsidiary of such
MLP, (c) make loans or advances to such MLP or any subsidiary of such MLP, or
(d) transfer any of its property or assets to such MLP or any subsidiary of such
MLP other than restrictions that are or were created by virtue of any transfer
of, agreement to transfer or option or right with respect to any property,
assets or Equity Interests not otherwise prohibited under this Agreement;
provided, that (i) the foregoing shall not apply to customary restrictions or
conditions imposed by law, restrictions contained in the applicable MLP Limited
Partnership Agreement, the Applicable MLP Credit Agreement, any other applicable
MLP Credit Document or to any such restrictive provisions that are no less
favorable to the Lenders than those contained in agreements similar to any such
agreements, (ii) the foregoing shall not apply to any customary restrictions on
distributions that become effective upon the occurrence of a default or event of
default under any financing agreement to which such MLP or any subsidiary of
such MLP is a party, so long as such restrictions are on terms no less favorable
to the Lenders than similar restrictions under the Applicable MLP Credit
Agreement, and (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of any subsidiary of
such MLP pending such sale, provided such restrictions and conditions apply to
the subsidiary of such MLP that is sold and such sale is permitted under the
Applicable MLP Credit Agreement, except as otherwise approved by the General
Partner; or
     (n) An “Event of Default” as defined in any agreement governing the Senior
Note Indebtedness (including, for the avoidance of doubt, the agreements
governing any Senior Note Refinancing Indebtedness) occurs, or any default or
other event occurs following any applicable cure period, the effect of which
default or other event is to cause, or to permit the holder or holders of any
such Indebtedness or a trustee or agent on behalf of such holder or holders to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed in full
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity occurs.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:
     (a) declare the Commitments, the Swingline Commitment and any obligation of
the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the then outstanding amount thereof); and

-82-



--------------------------------------------------------------------------------



 



     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01, the Commitments, the
Swingline Commitment and any obligation of the LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the LC Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the LC Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the LC Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, Matured LC Obligations, other Obligations and
Lender Hedging Obligations, ratably among the Lenders, any Affiliate of a Lender
(in respect of Lender Hedging Obligations) and the LC Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of the remaining portion of the Lender Hedging
Obligations and the remaining portion of the Obligations, whether constituting
unpaid principal of the Loans and Matured LC Obligations or other amounts, and
to the Administrative Agent for the account of the LC Issuer to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders, any Affiliate of a
Lender (in respect of Lender Hedging Obligations) and the Administrative Agent
for the account of the LC Issuer in proportion to the respective amounts
described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

-83-



--------------------------------------------------------------------------------



 



Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
LC Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the LC Issuer
hereby irrevocably appoints Credit Suisse AG to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. For purposes of this Article IX and Section 10.04, the term
“Administrative Agent” also includes Credit Suisse AG in its capacity as
Collateral Agent pursuant to the Collateral Documents. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the LC Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

-84-



--------------------------------------------------------------------------------



 



     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the LC Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article

-85-



--------------------------------------------------------------------------------



 



shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the LC Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the LC Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
Cash Collateral until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the LC Issuer directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Credit Suisse AG as Administrative Agent pursuant to
this Section shall also constitute the resignation, subject to Section 10.06(h),
of Credit Suisse AG (or its Affiliate or branch then serving that either such
capacity) as LC Issuer and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring LC Issuer and Swingline Lender, (ii) the retiring LC
Issuer and Swingline Lender shall, subject to Section 10.06(h), be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor LC Issuer shall use commercially
reasonable efforts to issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or use commercially
reasonable efforts

-86-



--------------------------------------------------------------------------------



 



to make other arrangement satisfactory to the retiring LC Issuer to effectively
assume the obligations of the retiring LC Issuer with respect to such Letters of
Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the LC Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, or other Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the LC Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.

-87-



--------------------------------------------------------------------------------



 



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     9.10 Guaranty and Collateral Matters. The Lenders and the LC Issuer
irrevocably authorize the Administrative Agent to (i) release any Guarantor from
its obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder and (ii) to release any Collateral
from the Collateral Documents if such Collateral (or the owner of that
Collateral ceases to be a Subsidiary) is disposed of (other than to another
Restricted Person) in compliance with this Agreement. Upon request by the
Administrative Agent at any time, the Majority Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty or to release any Collateral from the Collateral
Documents, in either case pursuant to this Section 9.10.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Restricted Person therefrom, shall be effective unless in
writing signed by the Majority Lenders and the Borrower or the applicable
Restricted Person, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or LC Obligation, or (subject to clause (iii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Leverage Level that would result in a reduction of any interest rate
on any Loan or any fee payable hereunder without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Majority Lenders shall be

-88-



--------------------------------------------------------------------------------



 



necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest or letter of credit fees at the Default Rate;
     (e) change Section 2.15 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each affected Lender;
     (f) change any provision of this Section or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
     (g) release all or substantially all of the Guarantors from the Guaranty or
release all or substantially all of the Collateral from the Collateral
Documents;
and, provided further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by the LC Issuer in addition to the Lenders required
above, affect the rights or duties of the LC Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except to the extent the consent of such Lender would be required under clause
(b), (c), (d) or (e) of this Section 10.01.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent, the Swingline Lender or
the LC Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 4; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient,

-89-



--------------------------------------------------------------------------------



 



shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Restricted
Persons, the Administrative Agent, the LC Issuer, and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the LC Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the LC Issuer.
     (e) Reliance by Administrative Agent, LC Issuer and Lenders. The
Administrative Agent, the LC Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the

-90-



--------------------------------------------------------------------------------



 



Administrative Agent, the LC Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the LC
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
LC Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the LC Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the LC Issuer, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Swingline
Lender and the LC Issuer, and each Related Party of any of the foregoing Persons
(each such Person, an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Restricted Person arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions

-91-



--------------------------------------------------------------------------------



 



contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the LC Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Liability under Environmental Law related in any
way to the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine
assessed by the U. S. Department of the Treasury’s Office of Foreign Assets
Control against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by the
Administrative Agent or any Lender as a result of the funding of Loans, the
issuance of Letters of Credit, or the acceptance of payments under the Loan
Documents, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Restricted Person, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that (i) such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Restricted Person against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Restricted Person has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, and (ii) and, if the Borrower has complied with its obligations
under Section 2.17, such indemnity for the Swingline Lender or the LC Issuer
shall not include losses incurred by the Swingline Lender or the LC Issuer due
to one or more Lenders defaulting in their obligations to purchase
participations of Swingline Loans under Section 2.02(d) or LC Obligations under
Section 2.09(c) or to make Loans under Section 2.09(a) (it being understood that
this proviso shall not affect the Swingline Lender’s or the LC Issuer’s rights
against any Defaulting Lender).
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the LC Issuer, the Swingline Lender, or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the LC Issuer, the Swingline Lender, or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and as if no Lender were a Defaulting Lender) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Swingline
Lender, or the LC Issuer in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Swingline Lender, or LC Issuer in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.14(d).

-92-



--------------------------------------------------------------------------------



 



     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments, the repayment, satisfaction or discharge of all the
other Obligations, and the termination of this Agreement.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the LC Issuer or any Lender,
or the Administrative Agent, the LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the LC Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of

-93-



--------------------------------------------------------------------------------



 



this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the LC Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LC
Obligations) at the time owing to it); provided that, except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent shall
not be less than $5,000,000 unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
     (i) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
     (ii) any assignment of a Commitment must be approved by the Administrative
Agent, the Swingline Lender and the LC Issuer (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, which the Administrative Agent may waive in its
sole discretion, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required under Section 3.01(e), but no processing and recordation fee may
be charged with respect to any assignment to a Lender or an Affiliate of a
Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its

-94-



--------------------------------------------------------------------------------



 



obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower, the Swingline Lender and the
LC Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also

-95-



--------------------------------------------------------------------------------



 



shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15 as though it were
a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01(a) unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as LC Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Credit Suisse AG assigns all of
its Commitment and Loans pursuant to subsection (b) above, Credit Suisse AG (or
any of its Affiliates or branches then serving as LC Issuer or Swingline Lender)
may, upon 30 days’ notice to the Borrower and the Lenders, resign as LC Issuer
or Swingline Lender, as the case may be. In the event of any such resignation,
the Borrower shall be entitled to appoint from among the Lenders a successor LC
Issuer and a successor Swingline Lender hereunder; provided, however, that
(i) no failure by the Borrower to appoint any such successor shall affect the
resignation of Credit Suisse AG (or such Affiliate or branch) as LC Issuer and
Swingline Lender and (ii) no such appointment will become effective without the
consent of the Lender so appointed. If Credit Suisse AG (or such affiliate or
branch) resigns as LC Issuer or Swingline Lender, it shall retain all the rights
and obligations of the LC Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as LC Issuer and all LC
Obligations with respect thereto (including the right to require the Lenders to
make ABR Loans or fund risk participations in Matured LC Obligations pursuant to
Section 2.09) and all rights and obligations of the Swingline Lender with
respect to Swingline Loans outstanding as of the effective date of its
resignation as Swingline Lender.

-96-



--------------------------------------------------------------------------------



 



     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, trustees, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates or to any such regulatory authority in accordance with such Lender’s
regulatory compliance policy, (c) to the extent required by applicable laws or
regulations or by subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the LC Issuer or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the LC Issuer on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the LC Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the LC Issuer or their

-97-



--------------------------------------------------------------------------------



 



respective Affiliates may have. Each Lender and the LC Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract. This Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The

-98-



--------------------------------------------------------------------------------



 



invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit participations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN

-99-



--------------------------------------------------------------------------------



 



SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify

-100-



--------------------------------------------------------------------------------



 



and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act. The Borrower will comply with reasonable requests of
any Lender for such information.
     10.17 Time of the Essence. Time is of the essence of the Loan Documents.
     10.18 No Recourse. The parties hereto hereby acknowledge and agree that
neither the General Partner nor any director, officer, employee, limited partner
or shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.
     10.19 Amendment and Restatement. Effective on the Closing Date, this
Agreement amends and restates (and does not release or novate) the Revolving
Credit Loans (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement, but in no event shall such adjustment of any Eurodollar Loans
entitle any Lender to any reimbursement under Section 3.05 hereof; provided that
the foregoing is not intended to relieve the Borrower for paying any such costs
to lenders under the Existing Credit Agreement to the extent such lenders are
not Lenders under this Agreement.
     10.20 Separateness. The Lenders acknowledge (i) the separateness as of the
date hereof of each MLP from the Borrower and each other Restricted Person,
(ii) that the lenders and noteholders under credit agreements with each MLP have
likely advanced funds thereunder in reliance upon the separateness of such MLP
from the Borrower and each other Restricted Person, (iii) that each MLP has
assets and liabilities that are separate from those of the Borrower and the
other Restricted Persons, (iv) that the Loans and other obligations owing under
the Loan Documents have not been guaranteed by either MLP or any of their
respective subsidiaries, and (v) that, except as other Persons may expressly
assume or guarantee any of the Loan Documents or obligations thereunder, the
Lenders shall look solely to the Borrower and its property and assets and the
property and assets of the other Restricted Persons, and any property pledged as
collateral with respect to the Loan Documents, for the repayment of any amounts
payable pursuant to the Loan Documents and for satisfaction of any obligations
owing to the Lenders under the Loan Documents and that none of ETP, Regency or
any of their respective subsidiaries is personally liable to the Lenders for any
amounts payable, or any liability, under the Loan Documents.
[The remainder of this page is intentionally left blank.]

-101-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            ENERGY TRANSFER EQUITY, L.P.
      By:   LE GP, LLC, its general partner    

            By:   /s/ John W. McReynolds         John W. McReynolds       
President and Chief Financial Officer     

S-1



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, LC
Issuer, Swingline Lender, and a Lender
      By:   /s/ Nupur Kumar       Name:   Nupur Kumar      Title:   Vice
President   

            By:   /s/ Kevin Buddhdew       Name:   Kevin Buddhdew      Title:  
Associate     

S-2



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC.
      By:   /s/ Sherrese Clarke       Name:   Sherrese Clarke      Title:   Vice
President     

S-3



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Paul V. Farrell       Name:   Paul V. Farrell      Title:  
Director     

S-4



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Christen A. Lacey       Name:   Christen A. Lacey      Title:  
Senior Vice President     

S-5



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa       Name:   Irja R. Otsa      Title:   Associate
Director   

            By:   /s/ Mary E. Evans       Name:   Mary E. Evans      Title:  
Associate Director     

S-6



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC.
      By:   /s/ Todd Mogil       Name:   Todd Mogil      Title:   Vice
President     

S-7



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ David Dodd       Name:   David Dodd      Title:   Managing
Director   

            By:   /s/ Betsy Jocher       Name:   Betsy Jocher      Title:  
Director     

S-8



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, N.A.
      By:   /s/ Andrew Johnson       Name:   Andrew Johnson      Title:  
Director     

S-9



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG
      By:   /s/ Philippe Sandmeier       Name:   Philippe Sandmeier     
Title:   Managing Director   

            By:   /s/ Ming K. Chu       Name:   Ming K. Chu      Title:   Vice
President     

S-10